 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 1 of 57 Page ID #:464



 1    Ryan W. Koppelman (SBN 290704)            Michael J. Newton (SBN 156225)
      Timothy R. Watson (SBN 293774)            ALSTON & BIRD LLP
 2    ALSTON & BIRD LLP                         2828 North Harwood Street, 18th Floor
 3    1950 University Avenue, 5th Floor         Dallas, Texas 75201
      East Palo Alto, CA 94303                  Telephone: (214) 922-3400
 4    Telephone: (650) 838-2000                 Facsimile: (214) 922-3899
      Facsimile: (650) 838-2001                 mike.newton@alston.com
 5    ryan.koppelman@alston.com
      tim.watson@alston.com
 6

 7    Evan W. Woolley (SBN 286385)
      ALSTON & BIRD LLP
 8    333 South Hope Street, 16th Floor
      Los Angeles, CA 90071
 9    Telephone: (213) 576-1000
10    Facsimile: (213) 576-1100
      evan.woolley@alston.com
11
      Attorneys for Plaintiff
12    Universal Electronics Inc.
13

14                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
15

16
      UNIVERSAL ELECTRONICS INC.,               Case No. 8:18-cv-01580-JVS-ADS
17    a Delaware Company,
18                                              FIRST AMENDED COMPLAINT FOR
                     Plaintiff,                 PATENT INFRINGMENT
19           v.
                                                DEMAND FOR JURY TRIAL
20    ROKU, INC., a Delaware Company,
21
                    Defendant.
22

23

24

25

26

27

28

                                            1
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                           18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 2 of 57 Page ID #:465



 1          Plaintiff Universal Electronics Inc. (“UEI”) hereby brings its First Amended
 2   Complaint for patent infringement against Defendant Roku, Inc. (“Roku”) and alleges as
 3   follows:
 4                                        NATURE OF CASE
 5          1.      UEI is a 30-year old public company based in Santa Ana, California. It is the
 6   technology leader in home entertainment and home automation control, winning
 7   numerous awards related to universal entertainment control processes and technology.
 8   Throughout its 30-year history, UEI has consistently prioritized investments in research
 9   and development and technology acquisitions that have allowed it to pioneer, patent, and
10   perfect key technologies in the area of entertainment interaction and control. As a result,
11   UEI holds over 350 U.S. patents related to TV, home entertainment, and home control
12   technologies and has many additional patent applications pending in the United States
13   and jurisdictions throughout the world. Many of the world’s leading consumer electronics
14   OEM brands and subscription broadcasting operators purchase or license UEI’s control
15   technologies.
16          2.       Roku is a relative newcomer to home entertainment control. Despite a
17   mutually successful previous business relationship with UEI, Roku decided to forgo
18   licensing key UEI technologies that are prevalent in a number of Roku’s home
19   entertainment products. After failing to reach an acceptable business solution, UEI
20   brings this suit to secure appropriate relief and ensure adequate compensation for Roku’s
21   use of UEI technology.
22          3.      In this Complaint, UEI asserts nine counts of patent infringement against
23   Roku. The nine patents are in four patent families and two general technology categories:
24   remote control set-up and touchscreen remotes.
25                                             PARTIES
26          4.      Plaintiff UEI is a Delaware corporation that has a principal place of business
27   located at 201 E. Sandpointe Ave., Santa Ana, CA 92707.
28          5.      Defendant Roku is a Delaware corporation with a principal place of business

                                                    2
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                   18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 3 of 57 Page ID #:466



 1   located at 150 Winchester Circle, Los Gatos, CA 95032. It has offices in the judicial
 2   district at 2450 Colorado Ave., Santa Monica, CA 90404.
 3          6.      Roku manufactures and sells streaming players and components therefor,
 4   enabling users to stream free or paid programming services. Roku offers a Roku App for
 5   download to a smartphone or tablet to access streaming content. The Roku App works
 6   with the devices at issue in this action, like the Roku TV, Roku Ultra, Roku Express,
 7   Roku Streaming Stick, and Roku Streaming Stick + and others.
 8                                        PATENTS IN-SUIT
 9          7.      UEI owns and has standing to sue for infringement of U.S. Patent No.
10   7,589,642 (the “642 Patent”), entitled “Relaying Key Code Signals Through a Remote
11   Control Device,” which was duly and lawfully issued on September 15, 2009. A true and
12   correct copy of the 642 Patent is attached to this Complaint as Exhibit A.
13          8.      UEI owns and has standing to sue for infringement of U.S. Patent No.
14   8,004,389 (the “389 Patent”), entitled “Relaying Key Code Signals Through a Remote
15   Control Device,” which was duly and lawfully issued on August 23, 2011. A true and
16   correct copy of the 389 Patent is attached to this Complaint as Exhibit B.
17          9.      UEI owns and has standing to sue for infringement of U.S. Patent No.
18   9,911,325 (the “325 Patent”), entitled “Relaying Key Code Signals Through a Remote
19   Control Device,” which was duly and lawfully issued on March 6, 2018. A true and
20   correct copy of the 325 Patent is attached to this Complaint as Exhibit C.
21          10.     UEI owns and has standing to sue for infringement of U.S. Patent No.
22   9,716,853 (the “853 Patent”), entitled “System and Method for Optimized Appliance
23   Control,” which was duly and lawfully issued on July 25, 2017. A true and correct copy
24   of the 853 Patent is attached to this Complaint as Exhibit D.
25          11.     UEI owns and has standing to sue for infringement of U.S. Patent No.
26   7,782,309 (the “309 Patent”), entitled “Controlling Device with Dual-Mode, Touch-
27   Sensitive Display,” which was duly and lawfully issued on August 24, 2010. A true and
28   correct copy of the 309 Patent is attached to this Complaint as Exhibit E.

                                                  3
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                  18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 4 of 57 Page ID #:467



 1          12.     UEI owns and has standing to sue for infringement of U.S. Patent No.
 2   7,821,504 (the “504 Patent”), entitled “Controlling Device with Dual-Mode, Touch-
 3   Sensitive Display,” which was duly and lawfully issued on October 26, 2010. A true and
 4   correct copy of the 504 Patent is attached to this Complaint as Exhibit F.
 5          13.     UEI owns and has standing to sue for infringement of U.S. Patent No.
 6   7,821,505 (the “505 Patent”), entitled “Controlling Device with Dual-Mode, Touch-
 7   Sensitive Display,” which was duly and lawfully issued on October 26, 2010. A true and
 8   correct copy of the 505 Patent is attached to this Complaint as Exhibit G.
 9          14.     UEI owns and has standing to sue for infringement of U.S. Patent No.
10   7,895,532 (the “532 Patent”), entitled “User Interface for a Remote Control Application,”
11   which was duly and lawfully issued on February 22, 2011. A true and correct copy of the
12   532 Patent is attached to this Complaint as Exhibit H.
13          15.     UEI owns and has standing to sue for infringement of U.S. Patent No.
14   8,015,446 (the “446 Patent”), entitled “User Interface for a Remote Control Application,”
15   which was duly and lawfully issued on September 6, 2011. A true and correct copy of
16   the 446 Patent is attached to this Complaint as Exhibit I.
17                                    JURISDICTION AND VENUE
18          16.     This Court has jurisdiction over the subject matter of this action under 28
19   U.S.C. §§ 1331 and 1338(a).
20          17.     This Court has personal jurisdiction over Roku pursuant to the laws of the
21   State of California, including California’s Long Arm Statute, California Code of Civil
22   Procedure § 410.10. Roku’s principal place of business is in the state of California, and,
23   as a result, Roku is subject to general jurisdiction here. Roku has committed acts of
24   infringement in California infringing UEI’s asserted patents in California, and, as a result,
25   Roku is subject to specific jurisdiction here. In particular, Roku sells and offers to sell
26   hardware and software relating to remote control devices that infringe UEI’s patents in
27   California, and specifically in this judicial district. Roku does business in this judicial
28   district relating to Roku’s accused products, and has an office located in this district at

                                                    4
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                     18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 5 of 57 Page ID #:468



 1   2450 Colorado Ave., Santa Monica, CA 90404. Roku is subject to personal jurisdiction
 2   because it has a regular and established place in this district and it sells, distributes, and
 3   licenses its products in this District, such that it should reasonably and fairly anticipate
 4   being brought into this Court.
 5          18.     Venue is proper in this District under 28 U.S.C. §§ 1391(b)-(d) and 1400(b).
 6   Roku has committed acts of infringement in this judicial district and has a regular and
 7   established place of business in this judicial district at 2450 Colorado Ave., Santa
 8   Monica, CA 90404. It occupies commercial office space at that address and employs
 9   numerous employees at this address, including its General Counsel.
10                                        FACTUAL BACKGROUND
11          19.     UEI is a pioneer in the TV industry, particularly in the realm of remote
12   controls. UEI is the owner of hundreds of patents in this technology area ranging from
13   remote controls to software to systems of networked devices. UEI was the first to create
14   the pre-programmed universal remote control, which allows one remote control to
15   command numerous devices. Back when infrared (IR) technology was the dominant
16   method of controlling televisions and accessories, UEI invested significant time and
17   resources to develop a device control database that correlated certain IR control codes
18   with certain brands and devices. As other forms of communication and control were
19   implemented with TVs and accessories, such as HDMI and WiFi, UEI continued to
20   innovate and improve how remote controls could interface with a range of devices.
21          20.     One of UEI’s flagship technologies is QuickSet®, a product family
22   dedicated to simplifying and automating the configuration and control of remote controls
23   and home entertainment devices. QuickSet® is a widely deployed technology already in
24   over 250 million devices around the world including set-top boxes, televisions, game
25   consoles, smartphones, and tablets to enable effortless configuration and control of nearly
26   any connected home entertainment device. The 642, 389, 325, and 853 Patents relate to
27   features incorporated into versions of UEI’s QuickSet® product family. Roku has
28   incorporated these patented technologies into its products and services without

                                                    5
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                     18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 6 of 57 Page ID #:469



 1   authorization.
 2          21.      UEI was also a pioneer in using touch screens and graphical user interfaces
 3   (“GUIs”) in remote control applications. Well before smartphones made touchscreen
 4   technology ubiquitous, UEI patented devices and methods for using touchscreens and
 5   GUIs for remote control applications. The 309, 504, 505, 446, and 532 Patents relate to
 6   UEI’s touchscreen GUI technology. Roku also has incorporated these additional patented
 7   technologies into its products and services without authorization.
 8          22.      Prior to this litigation and in the context of their prior business relationship,
 9   UEI provided Roku with access to an online repository which contained technical
10   specifications about its control technology as well as access to UEI software developer
11   kits (“SDKs”). This technical product information allowed Roku to copy patented
12   aspects of UEI’s QuickSet® technology, including those of the 642, 389, 325, and 853
13   Patents. After receiving access, Roku released products and/or software updates with
14   features that infringe these patents. At least as of September 2017, UEI informed Roku
15   in writing that UEI had over 30 issued and pending patents covering its control solutions.
16   UEI believes that Roku copied UEI’s patented technology. Roku knew or should have
17   known that implementing such technology without UEI’s consent would infringe UEI’s
18   patents.
19                                             COUNT ONE
20                          INFRINGEMENT OF U.S. PATENT 7,582,642
21          23.      UEI incorporates the previous paragraphs of this Complaint as if fully set
22   forth herein.
23          24.      UEI is the owner of all rights, title, and interest in the 642 Patent, including
24   the right to bring this suit for injunctive relief and damages.
25          25.      The 642 Patent generally relates to methods and devices allowing remote
26   control devices to control one or more electronic consumer devices. At the time of the
27   642 Patent, existing consumer electronic devices would often be packaged with their own
28   remote control device which were dedicated to operating only the particular device with

                                                      6
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                       18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 7 of 57 Page ID #:470



 1   which they were packaged, requiring owners of multiple devices to own multiple remote
 2   control devices. Each such remote control device would contain data relating only to the
 3   functions of its associated consumer electronic device. Memory limitations in these
 4   remote control devices would limit the amount of consumer electronic devices that a
 5   single remote control could control. The invention of the 642 Patent overcame these
 6   limitations in several ways including with a method and system for relaying a key code
 7   through a remote control device to an electronic consumer device allowing the electronic
 8   consumer device to be controlled without storing the associated code set on the remote
 9   control device.
10          26.     The 642 Patent is valid and enforceable. The claims of the 642 Patent are
11   directed to an inventive application in the field of remote control of consumer electronic
12   devices. The combination of claim elements was not well-understood, routine, or
13   conventional to those in the field at the time of invention. In particular, it was not well-
14   understood, routine or conventional at the time of invention for a system to receive a
15   keystroke indicator signal from a remote control device based on a user selecting a key
16   on a remote control, generate a key code within a key code generator device using the
17   keystroke indicator signal, modulate the key code onto a carrier signal, thereby
18   generating a key code signal, and transmitting said key code signal from said key code
19   generator device to an electronic consumer device. This was previously recognized by the
20   Patent Trademark and Appeals Board (PTAB) in its denial of an institution of an IPR
21   proceeding related to the 642 Patent. In particular, the PTAB determined that none of the
22   20+ cited combinations of references included at least the step of modulating the key
23   code onto a carrier signal of claim 2.
24          27.     UEI has provided notice to the public of the 642 Patent via marking the
25   patent number on UEI’s NevoSmart App on its “About” screen.
26          28.     Roku has infringed and continues to infringe literally and/or through the
27   doctrine of equivalents, one or more claims of the 642 Patent, including but not limited to
28   claim 2, by using, making, offering to sell, and/or selling without authority in the United

                                                    7
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                    18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 8 of 57 Page ID #:471



 1   States certain universal control devices, including but not limited to the “Roku Ultra,” the
 2   “Roku Streaming Stick,” the “Roku Streaming Stick+,” the “Roku Express,” the “Roku
 3   Express+,” the “Roku Premiere,” the “Roku Premiere+,” the “Roku 4,” the “Roku 3,” the
 4   “Roku 2,” the “Roku TV,” the “Roku Enhanced Remote,” and any other Roku product
 5   that provides for the remote control of an external device such as a TV, audiovisual
 6   receiver, sound bar or “Roku TV Wireless Speakers” via a Roku remote through IR, RF
 7   and/or HDMI as directed by a Roku box or TV (the “642 Patent Accused Products”).
 8          29.     For purposes of example only, and without limitation, the 642 Patent
 9   Accused Products perform every element of claim 2 of the 642 Patent when used as
10   intended by Roku. Roku also has infringed and continues infringes at least one other
11   claim of the 642 Patent.
12          30.     In particular, the method of claim 2 involves “receiving a keystroke
13   indicator signal from a remote control device, wherein the keystroke indicator signal
14   indicates a key on said remote control device that a user has selected.” The 642 Patent
15   Accused Products comprising streaming players or Roku TVs receive a keystroke
16   indicator signal from Roku’s remote control, wherein the keystroke indicator signal
17   indicates a key on Roku’s remote that a user has pressed. This is observed at least in the
18   streaming player or Roku TV’s response and lack of response based on which button is
19   pressed on the remote control, including, but not limited to, a response in the form of
20   onscreen prompts showing, for example, when the power is turned “off” on a TV
21   connected to a Roku streaming player via the power button on the Roku remote.
22          31.     The method of claim 2 further involves “generating a key code within a key
23   code generator device using the keystroke indictor signal.” The accused Roku streaming
24   players or Roku TVs act as key code generators that generate a key code after receiving a
25   keystroke indicator signal received from a Roku remote to control based on the keystroke
26   indicator signal received after a button press on the Roku remote. This feature is enabled
27   in, at least, the Roku menu settings in the accused Roku streaming players or Roku TVs,
28   identified, for example, as “1-touch play” or “Control other devices” which provide for

                                                   8
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                  18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 9 of 57 Page ID #:472



 1   the control of other devices by Roku streaming players and Roku TVs. An example of a
 2   generated key code is the code that corresponds to a function of an external device, such
 3   as volume or power. The infringing process is utilized by the 642 Accused Products
 4   during set-up and during regular operation of the 642 Accused Products.
 5          32.     The method of claim 2 further involves “modulating said key code onto a
 6   carrier signal, thereby generating a key code signal.” The 642 Patent Accused Products
 7   generate key code signals onto a carrier signal, such as Bluetooth, IR, Wi-Fi and Wi-Fi
 8   Direct to communicate with a remote control and over HDMI cables or RF to
 9   communicate with a TV and/or other consumer electronic devices like an audiovisual
10   receiver, sound bar or “Roku TV Wireless Speakers.”
11          33.     The method of claim 2 further involves “transmitting said key code signal
12   from said key code generator device to an electronic consumer device.” The 642 Patent
13   Accused Products transmit such key code signals to a consumer electronic device using
14   various combinations of RF, IR and HDMI CEC signaling across the various 642 Patent
15   Accused Products.
16          34.     Roku has infringed and continues to infringe claims of the 642 Patent within
17   the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
18   making, using, selling, offering for sale, and/or importing the 642 Patent Accused
19   Products.
20          35.     Roku has performed each and every element of claim 2 of the 642 Patent
21   during at least its own product development and testing of the 642 Patent Accused
22   Products.
23          36.     Roku has indirectly infringed and continues to indirectly infringe at least
24   claim 2 of the 642 Patent under § 271(b) by knowingly and actively inducing
25   infringement of those claims by its customers and end users of its products. The direct
26   infringers that Roku has induced to infringe include, without limitation, Roku’s
27   customers, users, and retailers that offer for sale, sell, and use the 642 Patent Accused
28   Devices.

                                                    9
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                    18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 10 of 57 Page ID #:473



 1          37.     Roku is on notice of the 642 Patent at least as of the filing of this complaint.
 2   In addition, Roku has had actual or constructive knowledge of the 642 Patent and its
 3   infringement prior to the filing of this Complaint. As stated above, UEI marked the 642
 4   Patent via its NevoSmart App on its “About” screen. Further, at least as of September
 5   2017, UEI informed Roku in writing that it had over 30 issued and pending patents
 6   covering its control solutions. It is believed that Roku investigated UEI’s patents as a
 7   result and gained actual knowledge of the 642 Patent. If it did not investigate UEI’s
 8   patents as a result, it was acting in willful blindness of a reasonable likelihood of
 9   infringement. Roku’s own patents also have cited documents referring to UEI’s patents
10   over 290 times, which made Roku aware of UEI’s patents. Furthermore, it is believed
11   Roku copied various aspects of UEI’s patented technology, and Roku’s copying shows
12   Roku knew or should have known of the 642 Patent and intended to induce infringement.
13   Roku is a large public company that generates annually hundreds of millions of dollars of
14   revenue, ready access to the capital markets and has the ability to pay licensing fees or
15   royalties to UEI, but Roku opted not to pay when it was offered a license to UEI
16   QuickSet® technology. As a result, Roku at least engaged in willful blindness by taking
17   deliberate actions to avoid confirming a high probability of infringement of the 642
18   Patent. As such, Roku either knew or should have known about the existence of the 642
19   Patent and that creating features in its devices to practice that patent would induce
20   infringement. Roku has not taken any steps of remedial action to mitigate its
21   infringement. Roku has induced and continue to induce end users of the 642 Patent
22   Accused Products to infringe at least claim 2 of the 642 Patent within the meaning of 35
23   U.S.C. § 271(b).
24          38.     Roku’s acts of inducement include making, using, selling, and offering to
25   sell the 642 Patent Accused Products, as well as Roku’s creation and dissemination of
26   promotional materials, marketing materials, and instruction guides that teach and
27   encourage end users to use the 642 Patent Accused Products in an infringing manner. For
28   example, the 642 Patent Accused Products provide step-by-step instruction on how an

                                                    10
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                     18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 11 of 57 Page ID #:474



 1   end user should use these products in a manner that directly infringes the 642 Patent, and
 2   Roku also provides further instruction in the “Setup and Troubleshooting” section of its
 3   website. Roku, has a webpage, https://support.roku.com/en-gb/article/115013019828-
 4   how-to-set-up-your-roku-enhanced-remote-to-control-your-tv, dedicated to instructing
 5   users how to set up Roku Enhanced Remotes via wireless and infrared (IR) technologies
 6   to seamlessly control Roku streaming players and aspects of users’ TVs. Examples
 7   include, without limitation, Roku’s instructions on how to connect Roku devices to
 8   control other devices through HDMI and IR.
 9          39.     Additionally, Roku has contributed to the infringement of claims of the 642
10   Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Roku has contributed to
11   the end users infringement of the 642 Patent by, among other things, making, selling,
12   aiding, assisting, authorizing, advertising, marketing, promoting, providing for, and/or
13   encouraging the offer for sale, sale, and use of the 642 Patent Accused Products, which
14   Roku knew contain the software and features discussed above that are especially made or
15   adapted by Roku for infringing uses of claims of the 642 Patent. The software and
16   features discussed above are not staple articles of commerce suitable for substantial non-
17   infringing use. The direct infringers for Roku’s contributory infringement include,
18   without limitation, its customers, users, and retailers that offer for sale, sell, and use the
19   642 Patent Accused Products.
20          40.     Roku’s direct and indirect infringement of the 642 Patent has injured UEI,
21   and UEI is entitled to recover damages adequate to compensate it for such infringement.
22          41.     Roku’s infringement of the 642 Patent has been willful, wanton, malicious,
23   and/or deliberate and constitutes egregious behavior justifying an award of enhanced
24   damages. More specifically, Roku knew or should have known about the 642 Patent and
25   its infringement of that patent, as discussed above, but continued to engage in the using,
26   making, offering to sell, and/or selling of the 642 Patent Accused Products despite an
27   objectively high likelihood that this conduct would infringe the 642 Patent.
28          42.     Roku’s infringing activities will continue to injure UEI unless and until this

                                                    11
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                     18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 12 of 57 Page ID #:475



 1   Court enters an injunction prohibiting further infringement and, specifically, enjoining
 2   further direct and indirect infringement of the 642 Patent. If Roku’s conduct is not
 3   stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
 4   damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
 5   damages, preliminary and permanent injunctive relief. UEI competes to supply remote
 6   control technology to companies like Roku and will continue suffering irreparable harm
 7   absent injunctive relief.
 8                                            COUNT TWO
 9                          INFRINGEMENT OF U.S. PATENT 8,004,389
10          43.      UEI incorporates the previous paragraphs of this Complaint as if fully set
11   forth herein.
12          44.      UEI is the owner of all rights, title, and interest in the 389 Patent, including
13   the right to bring this suit for injunctive relief and damages.
14          45.      The 389 Patent was filed as a continuation of the patent that issued as the
15   642 Patent, and its claims are inventive for many of the same reasons as described with
16   respect to the 642 Patent.
17          46.      The 389 Patent is valid and enforceable. The claims of the 389 Patent are
18   directed to an inventive application in the field of remote control of consumer electronic
19   devices. The combination of claim elements was not well-understood, routine, or
20   conventional to those in the field at the time of invention. The 389 Patent’s claims share
21   some similarities with the inventions claimed in the 642 Patent, but they include different
22   or additional elements, each of which make the claims novel for the same or additional
23   reasons as described above. For example, claim 2 of the 389 Patent includes the step of
24   “identifying said codeset using input from a user of said remote control device, wherein
25   said codeset is identified when said user stops pressing a key on said remote control
26   device.” For this reason as well, the combination of claim elements was not well-
27   understood, routine, or conventional to those in the field at the time of invention.
28          47.      Roku has infringed and continues to infringe literally and/or through the

                                                      12
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                       18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 13 of 57 Page ID #:476



 1   doctrine of equivalents, one or more claims of the 389 Patent, including but not limited to
 2   claim 2, by using, making, offering to sell, and/or selling without authority in the United
 3   States certain universal control devices, including but not limited to the “Roku Ultra”, the
 4   “Roku Streaming Stick”, the “Roku Streaming Stick+,” the “Roku Premiere,” the “Roku
 5   Premiere+,” the “Roku 4,” the “Roku TV,” the “Roku Enhanced Remote,” and any other
 6   Roku product that provides for the onscreen set-up of a remote control to control an
 7   external device, such as a TV, audiovisual receiver, sound bar or “Roku TV Wireless
 8   Speakers”, where the Roku onscreen set-up process includes the step of the user
 9   indicating whether the sound on the target device was muted and stops pressing a key
10   when it is muted (the “389 Patent Accused Products”).
11          48.     For purposes of example only, and without limitation, the 389 Patent
12   Accused Products perform every element of claim 2 of the 389 Patent when used as
13   intended by Roku. Roku also has infringed and continues infringes at least one other
14   claim of the 389 Patent.
15          49.     The method of claim 2 involves “receiving a keystroke indicator signal from
16   a remote control device, wherein the keystroke indicator signal indicates a key on said
17   remote control device that a user has selected.” The 389 Patent Accused Products
18   comprising streaming players or Roku TVs receive a keystroke indicator signal from
19   Roku’s remote control, wherein the keystroke indicator signal indicates a key on Roku’s
20   remote that a user has pressed. This is observed at least in the streaming player or Roku
21   TV’s response and lack of response based on which button is pressed on the remote
22   control, including, but not limited to, a response in the form of onscreen prompts
23   showing, for example, when the power is turned “off” on a TV connected to a Roku
24   streaming player via the power button on the Roku remote.
25          50.     The method of claim 2 further involves “generating a key code within a key
26   code generator device using the keystroke indicator signal, wherein said key code is part
27   of a codeset that controls an electronic consumer device.” The accused Roku streaming
28   players or Roku TVs act as key code generators that generate a key code after receiving a

                                                  13
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                  18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 14 of 57 Page ID #:477



 1   keystroke indicator signal. An example of a generated key code is the code that
 2   corresponds to a function of an external device, such as volume or power. The infringing
 3   process is utilized by the 389 Accused Products during set-up and during regular
 4   operation of the 389 Accused Products. This key code is part of a codeset that controls
 5   an electronic consumer device, such as the set of IR or CEC codes for control of a TV.
 6          51.     The method of claim 2 further involves “modulating said key code onto a
 7   carrier signal, thereby generating a key code signal.” The 389 Patent Accused Products
 8   can generate key code signals onto a carrier signal, such as Bluetooth, Wi-Fi Direct, or IR
 9   to communicate with a remote.
10          52.     The method of claim 2 further involves “transmitting said key code signal
11   from said key code generator device.” The 389 Patent Accused Products can transmit
12   such key code signals to the remote control device, using Bluetooth, Wi-Fi Direct, or IR
13   transmissions depending on the model of the device, or to a consumer electronic device
14   using HDMI CEC.
15          53.     The method of claim 2 further involves “identifying said codeset using input
16   from a user of said remote control device, wherein said codeset is identified when said
17   user stops pressing a key on said remote control device.” The 389 Patent Accused
18   Products can identify a codeset for a consumer electronic device via user input on the
19   Roku remote in response to a message on the screen stating “Music is currently playing.
20   Do you hear it?” and “Did the music stop playing?” The user presses at least the OK key
21   to respond yes or no to these questions. When the user stops pressing the OK key during
22   this process, the codeset is identified.
23          54.     Roku has infringed and continues to infringe claims of the 389 Patent within
24   the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
25   making, using, selling, offering for sale, and/or importing the 389 Patent Accused
26   Products.
27          55.     Roku has performed each and every element of claim 2 of the 389 Patent
28   during at least its own product development and testing of the 389 Patent Accused

                                                  14
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                 18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 15 of 57 Page ID #:478



 1   Products.
 2          56.     Roku has indirectly infringed and continue to indirectly infringe at least
 3   claims of the 389 Patent under § 271(b) by knowingly and actively inducing infringement
 4   of those claims by its customers and end users of its products. The direct infringers that
 5   Roku has induced to infringe include, without limitation, Roku’s customers, users, and
 6   retailers that offer for sale, sell, and use the 389 Patent Accused Devices.
 7          57.     Roku is on notice of the 389 Patent at least as of the filing of this complaint.
 8   In addition, Roku has had actual or constructive knowledge of the 389 Patent and its
 9   infringement prior to the filing of this Complaint. At least as of September 2017, UEI
10   informed Roku in writing that it had over 30 issued and pending patents covering its
11   control solutions. It is believed that Roku investigated UEI’s patents as a result and
12   gained actual knowledge of the 389 Patent. If it did not investigate UEI’s patents as a
13   result, it was acting in willful blindness of a reasonable likelihood of infringement.
14   Roku’s own patents also have cited documents referring to UEI’s patents over 290 times,
15   which made Roku aware of UEI’s patents. As a result, Roku at least engaged in willful
16   blindness by taking deliberate actions to avoid confirming a high probability of
17   infringement of the 389 Patent. Furthermore, it is believed Roku copied various aspects
18   of UEI’s patented technology, and Roku’s copying shows Roku knew or should have
19   known of the 389 Patent and intended to induce infringement. Roku is a large public
20   company that generates annually hundreds of millions of dollars of revenue, ready access
21   to the capital markets, and has the ability to pay licensing fees or royalties to UEI, but
22   Roku opted not to pay when it was offered a license to UEI QuickSet® technology. As a
23   result, Roku at least engaged in willful blindness by taking deliberate actions to avoid
24   confirming a high probability of infringement of the 389 Patent. As such, Roku either
25   knew or should have known about the existence of the 389 Patent and that creating
26   features in its devices to practice that patent would induce infringement. Roku has not
27   taken any steps of remedial action to mitigate its infringement. Roku has induced and
28   continue to induce end users of the 389 Patent Accused Products to infringe at least claim

                                                    15
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                     18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 16 of 57 Page ID #:479



 1   2 of the 389 Patent within the meaning of 35 U.S.C. § 271(b).
 2          58.     Roku’s acts of inducement include making, using, selling, and offering to
 3   sell the 389 Patent Accused Products, as well as Roku’s creation and dissemination of
 4   promotional materials, marketing materials, and instruction guides that teach and
 5   encourage end users to use the 389 Patent Accused Products in an infringing manner. For
 6   example, the 389 Patent Accused Products provide step-by-step instruction on how an
 7   end user should use these products in a manner that directly infringes the 389 Patent, and
 8   Roku also provides further instruction in the “Setup and Troubleshooting” section of its
 9   website. Roku, has a webpage, https://support.roku.com/en-gb/article/115013019828-
10   how-to-set-up-your-roku-enhanced-remote-to-control-your-tv, dedicated to instructing
11   users how to set up Roku Enhanced Remotes via wireless and infrared (IR) technologies
12   to seamlessly control Roku streaming players and aspects of users’ TV. Examples
13   include, without limitation, Roku’s instructions on how to connect Roku devices to
14   control other devices through HDMI CEC or IR, including the “Did the music stop
15   playing?” screen referenced above.
16          59.     Additionally, Roku has contributed to the infringement of claims of the 389
17   Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Roku has contributed to
18   the end users infringement of the 389 Patent by, among other things, making, selling,
19   aiding, assisting, authorizing, advertising, marketing, promoting, providing for, and/or
20   encouraging the offer for sale, sale, and use of the 389 Patent Accused Products, which
21   Roku knew contains the software and features discussed above that are especially made
22   or adapted by Roku for infringing uses of claims of the 389 Patent. The software and
23   features discussed above are not staple articles of commerce suitable for substantial non-
24   infringing use. The direct infringers for Roku’s contributory infringement include,
25   without limitation, its customers, users, and retailers that offer for sale, sell, and use the
26   389 Patent Accused Products.
27          60.     Roku’s direct and indirect infringement of the 389 Patent has injured UEI,
28   and UEI is entitled to recover damages adequate to compensate it for such infringement.

                                                    16
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                     18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 17 of 57 Page ID #:480



 1          61.      Roku’s infringement of the 389 Patent has been willful, wanton, malicious,
 2   and/or deliberate and constitutes egregious behavior justifying an award of enhanced
 3   damages. More specifically, Roku knew or should have known about the 389 Patent and
 4   its infringement of that patent, as discussed above, but continued to engage in the using,
 5   making, offering to sell, and/or selling of the 389 Patent Accused Products despite an
 6   objectively high likelihood that this conduct would infringe the 389 Patent.
 7          62.      Roku’s infringing activities will continue to injure UEI unless and until this
 8   Court enters an injunction prohibiting further infringement and, specifically, enjoining
 9   further direct and indirect infringement of the 389 Patent. If Roku’s conduct is not
10   stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
11   damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
12   damages, preliminary and permanent injunctive relief. UEI competes to supply remote
13   control technology to companies like Roku and will continue suffering irreparable harm
14   absent injunctive relief.
15                                           COUNT THREE
16                          INFRINGEMENT OF U.S. PATENT 9,911,325
17          63.      UEI incorporates the previous paragraphs of this Complaint as if fully set
18   forth herein.
19          64.      UEI is the owner of all rights, title, and interest in the 325 Patent, including
20   the right to bring this suit for injunctive relief and damages.
21          65.      The 325 Patent arose from the same family as the 642 and 389 Patents, and
22   its claims are inventive for many of the same reasons as described with respect to the 642
23   Patent.
24          66.      The 325 Patent is valid and enforceable. The claims of the 325 Patent are
25   directed to an inventive application in the field of remote control of consumer electronic
26   devices. The combination of claim elements was not well-understood, routine, or
27   conventional to those in the field at the time of invention. The 325 Patent claims share
28   some similarities with the inventions claimed in the 642 Patent, but they also include

                                                      17
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                       18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 18 of 57 Page ID #:481



 1   different or additional elements, each of which make the claims novel for the same or
 2   additional reasons as described above. For example, claim 1 of the 325 Patent includes is
 3   an apparatus claim and includes additional elements related to such physical devices, as
 4   well as additional limitations where the “codeset further comprises time information that
 5   describes how a digital one and/or digital zero within the selected one of the plurality of
 6   key code data is to be represented in the key code signal to be transmitted to the second
 7   device.” For this reason as well, the combination of claim elements was not well-
 8   understood, routine, or conventional to those in the field at the time of invention.
 9          67.     Roku has infringed and continues to infringe literally and/or through the
10   doctrine of equivalents, one or more claims of the 325 Patent, including but not limited to
11   claim 1, by using, making, offering to sell, and/or selling without authority in the United
12   States certain universal control devices, including but not limited to the “Roku Ultra”, the
13   “Roku Streaming Stick”, the “Roku Streaming Stick+,” the “Roku Express,” the “Roku
14   Express+,” the “Roku Premiere,” the “Roku Premiere+,” the “Roku 4,” the “Roku 3,” the
15   “Roku 2,” the “Roku TV,” and any other Roku product that provides for the remote
16   control of an external device such as a TV and/or other consumer electronic devices like
17   an audiovisual receiver, sound bar or “Roku TV Wireless Speakers” via a Roku remote
18   via IR, HDMI or RF (the “325 Patent Accused Products”).
19          68.     For purposes of example only, and without limitation, the 325 Patent
20   Accused Products perform every element of claim 1 of the 325 Patent when used as
21   intended by Roku. Roku also has infringed and continues infringes at least one other
22   claim of the 325 Patent.
23          69.     Claim 1 involves “A first device for transmitting a command to control a
24   functional operation of a second device.” The 325 Patent Accused Products transmit a
25   command to control a functional operation of a second device, such as a TV and/or other
26   consumer electronic devices like an audiovisual receiver, sound bar or “Roku TV
27   Wireless Speakers.”
28          70.     Claim 1 further involves the first device comprising “a receiver.” The 325

                                                   18
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                   18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 19 of 57 Page ID #:482



 1   Patent Accused Products contain a receiver that is used to communicate with the remote
 2   control and receive signals via Bluetooth, Wi-Fi Direct, or IR, depending on the
 3   particular device.
 4          71.     Claim 1 further involves the first device comprising “a transmitter.” The
 5   325 Patent Accused Products contain a transmitter in the form of at least the hardware
 6   used to send signals via RF or HDMI CEC.
 7          72.     Claim 1 further involves the first device comprising “a processing device
 8   coupled to the receiver and the transmitter.” Each of the 325 Patent Accused Products
 9   contain a processor coupled to the device’s receiver and transmitter.
10          73.     Claim 1 further involves the first device comprising “a memory storing
11   instructions executable by the processing device.” Each of the 325 Accused Products
12   contain memory storing instructions in the form of software that is executable by the
13   processing device.
14          74.     Claim 1 further involves the instructions causing the processing device to
15   “generate a key code using a keystroke indicator received from a third device in
16   communication with first device via use of the receiver, the keystroke indicator having
17   data that indicates an input element of the third device that has been activated.” The 325
18   Patent Accused Products generate a key code in response to a keystroke indicator signal
19   pressed on the Roku’s remote control. The products receive the keystroke indicator from
20   the remote control via use of their receiver. The keystroke indicator signal has data
21   indicating that an input element of the remote control has been activated.
22          75.     Claim 1 further involves the instructions causing the processing device to
23   “format the key code for transmission to the second device.” The 325 Patent Accused
24   Products format a key code for transmission to the second device, such as a TV or
25   audiovisual receiver, via HDMI CEC.
26          76.     Claim 1 further involves the instructions causing the processor to “transmit
27   the formatted key code to the second device in a key code signal via use of the
28   transmitter.” The 325 Patent Accused Products transmit a CEC-formatted key code to a

                                                   19
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                   18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 20 of 57 Page ID #:483



 1   second device, such as a TV or audiovisual receiver, via HDMI link.
 2          77.     Claim 1 further involves “wherein the generated key code comprises a one
 3   of a plurality of key code data stored in a codeset.” The key codes generated by the 325
 4   Patent Accused Products comprise a one of a plurality of data that is stored in a codeset
 5   of CEC data.
 6          78.     Claim 1 further involves “wherein the one of the plurality of key code data is
 7   selected from the codeset as a function of the keystroke indicator received from the third
 8   device.” The one of the plurality of key code data used by the 325 Patent Accused
 9   Products is selected from the codeset as a function of the keystroke indicator received
10   from the remote control.
11          79.     Claim 1 further involves “wherein each of the plurality of key code data
12   stored in the codeset comprises a series of digital ones and/or digital zeros.” The CEC
13   data transmitted by the 325 Patent Accused Products is made up of a series of digital ones
14   and/or digital zeros.
15          80.     Claim 1 further involves “wherein the codeset further comprises time
16   information that describes how a digital one and/or a digital zero within the selected one
17   of the plurality of key code data is to be represented in the key code signal to be
18   transmitted to the second device.” The CEC data transmitted by the 325 Patent Accused
19   Products includes time information that describes how a digital one and/or a digital zero
20   is to be represented in a signal transmitted to a second device, such as a TV or
21   audiovisual receiver.
22          81.     Roku has infringed and continues to infringe claims of the 325 Patent within
23   the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
24   making, using, selling, offering for sale, and/or importing the 325 Patent Accused
25   Products.
26          82.     Roku has indirectly infringed and continues to indirectly infringe claims of
27   the 325 Patent under § 271(b) by knowingly and actively inducing infringement of those
28   claims by its customers and end users of its products. The direct infringers that Roku has

                                                   20
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                   18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 21 of 57 Page ID #:484



 1   induced to infringe include, without limitation, Roku’s customers, users, and retailers that
 2   offer for sale, sell, and use the 325 Patent Accused Devices.
 3          83.     Roku is on notice of the 325 Patent at least as of the filing of this complaint.
 4   In addition, Roku has had actual or constructive knowledge of the 325 Patent and its
 5   infringement prior to the filing of this Complaint. At least as of September 2017, UEI
 6   informed Roku in writing that it had over 30 issued and pending patents covering its
 7   control solutions. It is believed that Roku investigated UEI’s patents as a result and
 8   gained actual knowledge of the 325 Patent. If it did not investigate UEI’s patents as a
 9   result, it was acting in willful blindness of a reasonable likelihood of infringement.
10   Roku’s own patents also have cited documents referring to UEI’s patents over 290 times,
11   which made Roku aware of UEI’s patents. As a result, Roku at least engaged in willful
12   blindness by taking deliberate actions to avoid confirming a high probability of
13   infringement of the 325 Patent. Furthermore, it is believed Roku copied various aspects
14   of UEI’s patented technology, and Roku’s copying shows Roku knew or should have
15   known of the 325 Patent and intended to induce infringement. Roku is a large public
16   company that generates annually hundreds of millions of dollars of revenue, ready access
17   to the capital markets and has the ability to pay licensing fees or royalties to UEI, but
18   Roku opted not to pay when it was offered a license to UEI QuickSet® technology. As
19   such, Roku either knew or should have known about the existence of the 325 Patent and
20   that creating features in its devices to practice that patent would induce infringement.
21   Roku has not taken any steps of remedial action to mitigate its infringement. Roku has
22   induced and continue to induce end users of the 325 Patent Accused Products to infringe
23   at least claim 1 of the 325 Patent within the meaning of 35 U.S.C. § 271(b).
24          84.     Roku’s acts of inducement include making, using, selling, and offering to
25   sell the 325 Patent Accused Products, as well as Roku’s creation and dissemination of
26   promotional materials, marketing materials, and instruction guides that teach and
27   encourage end users to use the 325 Patent Accused Products in an infringing manner. For
28   example, the 325 Patent Accused Products provide step-by-step instruction on how an

                                                    21
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                     18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 22 of 57 Page ID #:485



 1   end user should use these products in a manner that directly infringes the 325 Patent, and
 2   Roku also provides further instruction in the “Setup and Troubleshooting” section of its
 3   website. Roku, has a webpage, https://support.roku.com/en-gb/article/115012968247-
 4   can-i-control-my-tv-with-the-remote-for-my-roku-streaming-player-, dedicated to
 5   instructing users how to control devices using CEC. Roku also promotes controlling
 6   devices’ input via CEC as shown at the following webpage: https://support.roku.com/en-
 7   gb/article/115008012587-why-does-my-tv-switch-to-a-different-device-when-trying-to-
 8   use-my-roku-streaming-player-.
 9          85.     Additionally, Roku has contributed to the infringement of claims of the 325
10   Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Roku has contributed to
11   the end users infringement of the 325 Patent by, among other things, making, selling,
12   aiding, assisting, authorizing, advertising, marketing, promoting, providing for, and/or
13   encouraging the offer for sale, sale, and use of the 325 Patent Accused Products, which
14   Roku knew contain the software and features discussed above that are especially made or
15   adapted by Roku for infringing uses of claims of the 325 Patent. The software and
16   features discussed above are not staple articles of commerce suitable for substantial non-
17   infringing use. The direct infringers for Roku’s contributory infringement include,
18   without limitation, its customers, users, and retailers that offer for sale, sell, and use the
19   325 Patent Accused Products.
20          86.     Roku’s direct and indirect infringement of the 325 Patent has injured UEI,
21   and UEI is entitled to recover damages adequate to compensate it for such infringement.
22          87.     Roku’s infringement of the 325 Patent has been willful, wanton, malicious,
23   and/or deliberate and constitutes egregious behavior justifying an award of enhanced
24   damages. More specifically, Roku knew or should have known about the 325 Patent and
25   its infringement of that patent, as discussed above, but continued to engage in the using,
26   making, offering to sell, and/or selling of the 325 Patent Accused Products despite an
27   objectively high likelihood that this conduct would infringe the 325 Patent.
28          88.     Roku’s infringing activities will continue to injure UEI unless and until this

                                                    22
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                     18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 23 of 57 Page ID #:486



 1   Court enters an injunction prohibiting further infringement and, specifically, enjoining
 2   further direct and indirect infringement of the 325 Patent. If Roku’s conduct is not
 3   stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
 4   damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
 5   damages, preliminary and permanent injunctive relief. UEI competes to supply remote
 6   control technology to companies like Roku and will continue suffering irreparable harm
 7   absent injunctive relief.
 8                                            COUNT FOUR
 9                          INFRINGEMENT OF U.S. PATENT 9,716,853
10          89.      UEI incorporates the previous paragraphs of this Complaint as if fully set
11   forth herein.
12          90.      UEI is the owner of all rights, title, and interest in the 853 Patent, including
13   the right to bring this suit for injunctive relief and damages.
14          91.      The 853 Patent generally relates to devices that can optimize control of
15   multiple consumer electronic devices. At the time of the 853 Patent, a number of
16   communication methods could be used between devices, including Wi-Fi, Bluetooth, and
17   HDMI. These various communication methods require different protocols and command
18   formats. However, many manufacturers were slow to adopt newer methods, resulting in
19   situations where multiple devices in the same room or network could only be operated via
20   different communication methods. The invention of the 853 Patent overcame these
21   limitations by creating a universal control engine (“UCE”) that is adapted to allow for
22   multiple communication methods to facilitate communication across different
23   communication mediums. This invention allows a single device to control multiple
24   appliances and select the best method for controlling each. As an example, a UCE may
25   determine to use IR to control one TV’s volume and power and use CEC to control a
26   different TV’s volume and power. This determination is accomplished using the device’s
27   identity. Thus, the invention of the 853 Patent is a specific device and method for
28   controlling multiple consumer electronic devices that use different communication

                                                      23
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                       18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 24 of 57 Page ID #:487



 1   methods.
 2          92.     The 853 Patent is valid and enforceable. The claims of the 853 Patent are
 3   directed to an inventive application in the field of remote control of consumer electronic
 4   devices. The combination of claim elements was not well-understood, routine, or
 5   conventional to those in the field at the time of invention. In particular, it was not well-
 6   understood, routine or conventional at the time of invention for a system utilize a
 7   universal control engine to respond to a detected presence of an intended target appliance,
 8   use an identity associated with the intended target appliance to create a listing of at least
 9   two different communications for use in controlling each of at least two functional
10   operations of the intended target appliance and be capable of causing such control by a
11   remote control. As an example, prior art to the 853 Patent did not disclose “using an
12   identity associated with the intended target appliance to create a listing comprised of at
13   least a first communication method and a second communication method different than
14   the first communication method for use in controlling each of at least a first functional
15   operation and a second functional operation of the intended target appliance.” Indeed,
16   this fact was recognized by the USPTO Examiner during prosecution. This limitation
17   itself, and in combination with all of the other limitations in the 853 Patent’s claims, was
18   not well-understood, routine, or conventional at the time of invention. In short, it was not
19   conventional or routine at the time of the invention to select from multiple
20   communication methods of remote controls using an identity associated with the target
21   appliance to be controlled, and it was not conventional or routine at the time of invention
22   to do so in the specific technical implementation as claimed by the 853 Patent.
23          93.     Roku has infringed and continues to infringe literally and/or through the
24   doctrine of equivalents, one or more claims of the 853 Patent, including but not limited to
25   claim 1, by using, making, offering to sell, and/or selling without authority in the United
26   States certain universal control devices, including but not limited to the “Roku Ultra”, the
27   “Roku 4,” the “Roku TV” and any other Roku product that allows control of an external
28   device’s volume or power via CEC or IR (the “853 Patent Accused Products”).

                                                   24
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                    18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 25 of 57 Page ID #:488



 1          94.     For purposes of example only, and without limitation, the 853 Patent
 2   Accused Products perform every element of claim 1 of the 853 Patent when used as
 3   intended by Roku. Roku also has infringed and continues infringes at least one other
 4   claim of the 853 Patent.
 5          95.     Claim 1 involves “A universal control engine.” The 853 Patent Accused
 6   Products, which are streaming players or Roku TVs, are universal control engines that
 7   allow control of external devices.
 8          96.     Claim 1 further involves the universal control engine comprising “a
 9   processing device.” The 853 Patent Accused Products contain a processor.
10          97.     Claim 1 further involves the universal control engine comprising “a memory
11   device having stored thereon instructions executable by the processing device.” The 853
12   Accused Products contain memory storing instructions in the form of software that is
13   executable by the processing device.
14          98.     Claim 1 further involves the instructions when executed by the processing
15   device “causing the universal control engine to respond to a detected presence of an
16   intended target appliance within a logical topography of controllable appliances which
17   includes the universal control engine by using an identity associated with the intended
18   target appliance to create a listing comprised of at least a first communication method and
19   a second communication method different than the first communication method for use in
20   controlling each of at least a first functional operation and a second functional operation
21   of the intended target appliance.” The 853 Patent Accused Products can detect and
22   respond to the presence of target devices connected to a logical topography that includes
23   the Products via HDMI. For example, the Products’ software is able to identify specific
24   information about a target appliance, for example, the manufacturer and/or model of a
25   TV connected to a Roku Player. The Products’ software creates a listing of a first (e.g.
26   IR) and second (e.g. CEC) communication methods for controlling first (e.g. power on)
27   and second (e.g. volume up) functional operations of a target appliance because it has
28   information on how to control at least volume and power of at least certain TVs and other

                                                  25
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                  18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 26 of 57 Page ID #:489



 1   connected devices via IR and/or CEC. The 853 Patent Accused Products perform this
 2   process at least during “remote set up” when the Products cycle through a series of
 3   control options. For many TVs and audiovisual receivers, the first option is CEC control.
 4   For other TVs and audiovisual receivers, the ultimate control option utilized for the 853
 5   Patent Accused Products is IR. Based on the identity of the target appliance, the 853
 6   Accused Products will use a communication method for controlling first and second
 7   operations of a target appliance, for example using IR or CEC to control power on/off or
 8   volume up/down.
 9          99.     Claim 1 further involves “and to respond to a received request from a
10   controlling device intended to cause the intended target appliance to perform a one of the
11   first and second functional operations by causing a one of the first and second
12   communication methods in the listing of communication methods that has been
13   associated with the requested one of the first and second functional operations to be used
14   to transmit to the intended target appliance a command for controlling the requested one
15   of the first and second functional operations of the intended target appliance.” For the
16   853 Patent Accused Products, at least for example, during CEC control, when a user
17   presses the volume or power button on Roku’s remote, the streaming player (UCE)
18   receives a request from the remote control (controlling device) and in response the
19   streaming player (UCE) causes the target appliance, such as a TV or audiovisual receiver,
20   to perform the requested functional operation using one (CEC) of the first and second
21   communication methods. In addition, for example, during remote setup, a user presses the
22   up-down and “OK” buttons on the Roku Remote intending to cause the TV (intended
23   target appliance) to perform a one (volume control) of the first and second functional
24   operations of the TV and both CEC and IR communication methods can be used to
25   control the function.
26          100. Roku has infringed and continue to infringe claims of the 853 Patent within
27   the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
28   making, using, selling, offering for sale, and/or importing the 853 Patent Accused

                                                  26
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                  18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 27 of 57 Page ID #:490



 1   Products.
 2          101. Roku has indirectly infringed and continue to indirectly infringe claims of
 3   the 853 Patent under § 271(b) by knowingly and actively inducing infringement of those
 4   claims by its customers and end users of its products. The direct infringers that Roku has
 5   induced to infringe include, without limitation, Roku’s customers, users, and retailers that
 6   offer for sale, sell, and use the 853 Patent Accused Devices.
 7          102. Roku is on notice of the 853 Patent at least as of the filing of this complaint.
 8   In addition, Roku has had actual or constructive knowledge of the 853 Patent and its
 9   infringement prior to the filing of this Complaint. At least as of September 2017, UEI
10   informed Roku in writing that it had over 30 issued and pending patents covering its
11   control solutions. It is believed that Roku investigated UEI’s patents as a result and
12   gained actual knowledge of the 853 Patent. If it did not investigate UEI’s patents as a
13   result, it was acting in willful blindness of a reasonable likelihood of infringement.
14   Roku’s own patents also have cited documents referring to UEI’s patents over 290 times,
15   which made Roku aware of UEI’s patents. Furthermore, it is believed Roku copied
16   various aspects of UEI’s patented technology, and Roku’s copying shows Roku knew or
17   should have known of the 853 Patent and intended to induce infringement. Roku is a
18   large public company that generates annually hundreds of millions of dollars of revenue,
19   ready access to the capital markets and has the ability to pay licensing fees or royalties to
20   UEI, but Roku opted not to pay when it was offered a license to UEI QuickSet®
21   technology. As a result, Roku at least engaged in willful blindness by taking deliberate
22   actions to avoid confirming a high probability of infringement of the 853 Patent. As such,
23   Roku either knew or should have known about the existence of the 853 Patent and that
24   creating features in its devices to practice that patent would induce infringement. Roku
25   has not taken any steps of remedial action to mitigate its infringement. Roku has induced
26   and continue to induce end users of the 853 Patent Accused Products to infringe at least
27   claim 1 of the 853 Patent within the meaning of 35 U.S.C. § 271(b).
28          103. Roku’s acts of inducement include making, using, selling, and offering to

                                                  27
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                   18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 28 of 57 Page ID #:491



 1   sell the 853 Patent Accused Products, as well as Roku’s creation and dissemination of
 2   promotional materials, marketing materials, and instruction guides that teach and
 3   encourage end users to use the 853 Patent Accused Products in an infringing manner. For
 4   example, the 853 Patent Accused Products provide step-by-step instruction on how an
 5   end user should use these products in a manner that directly infringes the 853 Patent, and
 6   Roku also provides further instruction in the “Setup and Troubleshooting” section of its
 7   website. Roku has a webpage, https://support.roku.com/en-gb/article/115013019828-
 8   how-to-set-up-your-roku-enhanced-remote-to-control-your-tv, dedicated to instructing
 9   users how to set up Roku Enhanced Remotes via wireless and infrared (IR) technologies
10   to seamlessly control Roku streaming players and aspects of users’ TV. Roku also has a
11   webpage, https://support.roku.com/en-gb/article/115012968247-can-i-control-my-tv-
12   with-the-remote-for-my-roku-streaming-player-, dedicated to instructing users how to
13   control devices using CEC.
14          104. Additionally, Roku has contributed to the infringement of claims of the 853
15   Patent within the meaning of 35 U.S.C. § 271(c). Specifically, Roku has contributed to
16   the end users infringement of the 853 Patent by, among other things, making, selling,
17   aiding, assisting, authorizing, advertising, marketing, promoting, providing for, and/or
18   encouraging the offer for sale, sale, and use of the 853 Patent Accused Products, which
19   Roku knew contain the software and features discussed above that are especially made or
20   adapted by Roku for infringing uses of claims of the 853 Patent. The software and
21   features discussed above are not staple articles of commerce suitable for substantial non-
22   infringing use. The direct infringers for Roku’s contributory infringement include,
23   without limitation, its customers, users, and retailers that offer for sale, sell, and use the
24   853 Patent Accused Products.
25          105. Roku’s direct and indirect infringement of the 853 Patent has injured UEI,
26   and UEI is entitled to recover damages adequate to compensate it for such infringement.
27          106. Roku’s infringement of the 853 Patent has been willful, wanton, malicious,
28   and/or deliberate and constitutes egregious behavior justifying an award of enhanced

                                                    28
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                     18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 29 of 57 Page ID #:492



 1   damages. More specifically, Roku knew or should have known about the 853 Patent and
 2   its infringement of that patent, as discussed above, but continued to engage in the using,
 3   making, offering to sell, and/or selling of the 853 Patent Accused Products despite an
 4   objectively high likelihood that this conduct would infringe the 853 Patent.
 5          107. Roku’s infringing activities will continue to injure UEI unless and until this
 6   Court enters an injunction prohibiting further infringement and, specifically, enjoining
 7   further direct and indirect infringement of the 853 Patent. If Roku’s conduct is not
 8   stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
 9   damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
10   damages, preliminary and permanent injunctive relief. UEI competes to supply remote
11   control technology to companies like Roku and will continue suffering irreparable harm
12   absent injunctive relief.
13                                          COUNT FIVE
14                          INFRINGEMENT OF U.S. PATENT 7,782,309
15          108. UEI incorporates the previous paragraphs of this Complaint as if fully set
16   forth herein.
17          109. UEI is the owner of all rights, title, and interest in the 309 Patent, including
18   the right to bring this suit for injunctive relief and damages
19          110. The 309 Patent generally relates to a method for using a remote control
20   device with a dual-mode touch sensitive display. Prior art remote control devices used
21   Graphical User Interfaces (“GUIs”) to present multiple user interfaces on one controlling
22   device in order to command functions on a target device. Prior art controlling devices,
23   however, were limited to one mode of user interaction (such as pressing a button or soft
24   key) in order to command target devices. The 309 Patent improves upon the prior art by
25   providing two modes of user interaction via a touchscreen to better enable remote cursor
26   control functionality on a target device.
27          111. The 309 Patent is valid and enforceable. The claims of the 309 Patent are
28   directed to an inventive application in the field of remote control of consumer electronic

                                                   29
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                    18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 30 of 57 Page ID #:493



 1   devices. The 309 Patent provides a technological improvement (the ability to distinguish
 2   between tapping and swiping inputs) to a technological process (using a touchscreen on a
 3   remote control device). The combination of claim elements was not well-understood,
 4   routine, or conventional to those in the field at the time of invention. Specifically, the use
 5   of graphical user interfaces on a remote control application, and dual-mode touch
 6   sensitive displays were not routine or conventional in the art at the time of invention.
 7   Generally, remote controls at the time of invention used hard keys instead of GUIs and
 8   touchscreens. At the time of invention, touchscreen technology comprised a small part of
 9   the market, was generally expensive, and was difficult to incorporate into a consumer
10   device. To the extent touchscreen technology was used, it replicated functionality of hard
11   keys, as opposed to allowing multiple methods of control. Thus, touchscreens were not
12   conventionally used for remote control applications in the claimed manner at the time of
13   invention.
14          112. UEI has provided notice to the public of the 309 Patent via marking it on
15   UEI’s NevoSmart App on its “About” screen.
16          113. Roku has infringed and continues to infringe literally and/or through the
17   doctrine of equivalents, one or more claims of the 309 Patent, including but not limited to
18   claim 1, by using, making, offering to sell, and/or selling without authority in the United
19   States certain universal control devices, including but not limited to smartphones and
20   tablets with the “Roku Mobile App” installed (the “309 Patent Accused Products”).
21          114. For purposes of example only, and without limitation, the 309 Patent
22   Accused Products perform every step of claim 1 of the 309 Patent, which relates to a
23   method of using a remote control device with a dual-mode touch sensitive display. Roku
24   also has infringed and continues infringes at least one other claim of the 309 Patent.
25          115. The method of claim 1 involves “using a universal controlling device
26   comprised of a display having a touch-sensitive surface.” The 309 Patent Accused
27   Products include a universal controlling device with a display having a touch-sensitive
28   surface. Specifically, a smartphone running the “Roku Mobile App” constitutes a

                                                  30
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                   18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 31 of 57 Page ID #:494



 1   “universal controlling device” as contemplated by the patent. A smartphone running the
 2   “Roku Mobile App” is capable of controlling a variety of appliance types from a variety
 3   of manufacturers. For example, a smartphone running the “Roku Mobile App” is capable
 4   of controlling a Roku TV (which come from a variety of manufacturers like TCL,
 5   Hisense, and others) by, among other functions, controlling its volume. A smartphone
 6   running the “Roku Mobile App” is also capable of controlling other appliance types, such
 7   as soundbars from manufacturers like Samsung and Toshiba, by turning them on or off or
 8   adjusting the volume.
 9           116. The method of claim 1 further involves “causing one or more graphical user
10   interfaces comprised of graphical user interface icons to be displayed in the display of the
11   universal controlling device.” The 309 Patent Accused Products include various
12   graphical user interfaces that display on the user’s smartphone. For example, the Roku
13   Swipe Remote includes several graphical user interface icons, such a play button, a
14   keyboard button, and a home button. The Swipe Remote also includes a field in the
15   middle of the screen with the text “Swipe to move; Tap to select.”
16           117. The method of claim 1 further involves “accepting via the touch-sensitive
17   surface of the universal controlling device a first input type indicative of a selection of a
18   displayed graphical user interface icon.” Users select icons on the Swipe Remote GUI by
19   using a tapping motion (a first input type). For example, users select the home icon at the
20   top of the Swipe Remote to return to the home screen, or the play button to play selected
21   content.
22           118. The method of claim 1 further involves “causing the universal controlling
23   device to transmit to the one or more appliances first data representative of the displayed
24   graphical user interface icon selected by the first input type.” When a user taps the play
25   button, for example, the play command is transmitted to the connected Roku device (such
26   as a Roku TV, Roku Ultra, Roku Express, etc.) and the selected content will begin to
27   play.
28           119. The method of claim 1 further involves “accepting via the touch-sensitive

                                                   31
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                    18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 32 of 57 Page ID #:495



 1   surface of the universal controlling device a second input type indicative of a motion
 2   made across the touch-sensitive surface.” Users swipe (a second input type) on the
 3   Swipe Remote to browse content.
 4          120. The method of claim 1 further involves “causing the universal controlling
 5   device to transmit to the one or more appliances second data representative of the motion
 6   made across the touch-sensitive surface provided by the second input type.” When a user
 7   swipes on the Swipe Remote, the input is transmitted to the connected Roku device and
 8   moves through the content screens on the connected TV. For example, when the user is
 9   within the channel selection screen, a swipe on the Swipe Remote moves the onscreen
10   cursor to the next channel, or moves to the next page of available channels.
11          121. The method of claim 1 further involves “causing the universal controlling
12   device to distinguish the first input type received via the touch-sensitive surface from the
13   second input type received via the touch-sensitive surface.” The 309 Patent Accused
14   Products distinguish between the first input type received and the second input type
15   received from the touch-sensitive surface, because tapping motions are used to select
16   content while swiping motions are used to browse content on the Swipe Remote.
17          122. Roku has infringed and continues to infringe claims of the 309 Patent within
18   the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
19   making, using, selling, offering for sale, and/or importing the 309 Patent Accused
20   Products.
21          123. Roku has performed each and every element of claim 1 of the 309 Patent
22   during at least its own product development and testing of the 309 Patent Accused
23   Products.
24          124. Roku has indirectly infringed and continues to indirectly infringe at least
25   claim 1 of the 309 Patent under § 271(b) by knowingly and actively inducing
26   infringement of those claims by its customers and end users of its products. The direct
27   infringers that Roku has induced to infringe include, without limitation, Roku’s
28   customers and that offer for sale, sell, and use the 309 Patent Accused Products.

                                                  32
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                    18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 33 of 57 Page ID #:496



 1          125. Roku is on notice of the 309 Patent at least as of the filing of this complaint.
 2   In addition, Roku has had actual or constructive knowledge of the 309 Patent and its
 3   infringement prior to the filing of this Complaint. As stated above, UEI has marked the
 4   309 Patent via its NevoSmart App on its “About” screen. Further, at least as of
 5   September 2017, UEI informed Roku in writing that it had over 30 issued and pending
 6   patents covering its control solutions. It is believed that Roku investigated UEI’s patents
 7   as a result and gained actual knowledge of the 309 Patent. Roku’s own patents also have
 8   cited documents referring to UEI’s patents over 290 times, which made Roku aware of
 9   UEI’s patents. Furthermore, it is believed Roku copied various aspects of UEI’s patented
10   technology, and Roku’s copying shows Roku knew or should have known of the 309
11   Patent and intended to induce infringement. As a result, Roku at least engaged in willful
12   blindness by taking deliberate actions to avoid confirming a high probability of
13   infringement of the 309 Patent. As such, Roku either knew or should have known about
14   the existence of the 309 Patent and that creating features in its devices to practice that
15   patent would induce infringement. Roku has induced and continue to induce end users of
16   the 309 Patent Accused Products to infringe at least claim 1 of the 309 Patent within the
17   meaning of 35 U.S.C. § 271(b).
18          126. Roku also had knowledge and possession of certain UEI products
19   embodying the features claimed by the 309 Patent, including UEI’s Nevo products. Roku
20   tested the Nevo products in its possession to test their functionality with Roku devices
21   including at least SoundBridge. After gaining possession and knowledge of the products,
22   Roku released the 309 Patent Accused Products with the patented features. It is believed
23   that Roku copied the patented features claimed in the 309 patent from UEI Nevo products
24   into the 309 Patent Accused Products. Roku maintains “Roku Forums” on the official
25   Roku website at <https://forums.roku.com/>, and these forums contain posts responses by
26   at least one Roku employee discussing Roku testing and familiarity with UEI Nevo
27   products.
28          127. Roku induces infringement by its customers and users by instructing an

                                                   33
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                    18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 34 of 57 Page ID #:497



 1   encouraging them to download and use the Roku Mobile App. Encouragement and
 2   instructions to download the Roku Mobile App appear on the setup screen during the
 3   setup of a Roku Device. Encouragement and instructions to download the Roku Mobile
 4   App appear on the setup screen during the setup of a Roku Device, and on the Roku
 5   website at https://www.roku.com/mobile-app. For example, Roku provides step-by-step
 6   instruction on how an end user should use these products in a manner that directly
 7   infringes the 309 Patent, and Roku also provides further instruction in the “Setup and
 8   Troubleshooting” section of its website. Roku further has a webpage
 9   https://support.roku.com/article/115002681087-how-to-control-your-roku-streaming-
10   device-using-the-roku-mobile-app dedicated to instructing users how to the swipe and
11   touch functions of the Roku Mobile App. Examples include, without limitation, Roku’s
12   detailed instructions on the differences between controlling a Roku using the “traditional”
13   and “Swipe” functionality.
14          128. Roku’s direct and indirect infringement of the 309 Patent has injured UEI,
15   and UEI is entitled to recover damages adequate to compensate it for such infringement.
16          129. Roku’s infringement of the 309 Patent has been willful, wanton, malicious,
17   and/or deliberate and constitutes egregious behavior justifying an award of enhanced
18   damages. More specifically, Roku knew or should have known about the 309 Patent and
19   its infringement of that patent, as discussed above, but continued to engage in the using,
20   making, offering to sell, and/or selling of the 309 Patent Accused Products despite an
21   objectively high likelihood that this conduct would infringe the 309 Patent.
22          130. Roku’s infringing activities will continue to injure UEI unless and until this
23   Court enters an injunction prohibiting further infringement and, specifically, enjoining
24   further direct and indirect infringement of the 309 Patent. If Roku’s conduct is not
25   stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
26   damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
27   damages, preliminary and permanent injunctive relief. UEI competes to supply remote
28   control technology to companies like Roku and will continue suffering irreparable harm

                                                 34
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                    18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 35 of 57 Page ID #:498



 1   absent injunctive relief.
 2                                           COUNT SIX
 3                          INFRINGEMENT OF U.S. PATENT 7,821,504
 4          131. UEI incorporates the previous paragraphs of this Complaint as if fully set
 5   forth herein.
 6          132. UEI is the owner of all rights, title, and interest in the 504 Patent, including
 7   the right to bring this suit for injunctive relief and damages.
 8          133. The 504 Patent generally relates to a method for using a remote control
 9   device with a dual-mode touch sensitive display. Prior art remote control devices used
10   Graphical User Interfaces (“GUIs”) to present multiple user interfaces on one controlling
11   device in order to command functions on a target device. Prior art controlling devices,
12   however, were limited to one mode of user interaction (such as pressing a button or soft
13   key) in order to command target devices. The 504 Patent improves upon the prior art by
14   providing two modes of user interaction via a touchscreen to better enable remote cursor
15   control functionality on a target device.
16          134. The 504 Patent is valid and enforceable. The claims of the 504 Patent are
17   directed to an inventive application in the field of remote control of consumer electronic
18   devices. The 504 Patent provides a technological improvement (the ability to distinguish
19   between tapping and swiping inputs) to a technological process (using a touchscreen on a
20   remote control device). The combination of claim elements was not well-understood,
21   routine, or conventional to those in the field at the time of invention. Specifically, the use
22   of graphical user interfaces on a remote control application, and dual-mode touch
23   sensitive displays were not routine or conventional in the art at the time of invention.
24   Generally, remote controls at the time of invention used hard keys instead of GUIs and
25   touchscreens. At the time of invention, touchscreen technology comprised a small part of
26   the market, was generally expensive, and was difficult to incorporate into a consumer
27   device. To the extent touchscreen technology was used, it replicated functionality of hard
28   keys, as opposed to allowing multiple methods of control. Thus, touchscreens were not

                                                   35
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                   18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 36 of 57 Page ID #:499



 1   conventionally used for remote control applications in the claimed manner at the time of
 2   invention.
 3          135. UEI has provided notice to the public of the 504 Patent via marking it on
 4   UEI’s NevoSmart App on its “About” screen.
 5          136. Roku has infringed and continues to infringe literally and/or through the
 6   doctrine of equivalents, one or more claims of the 504 Patent, including but not limited to
 7   claim 1, by using, making, offering to sell, and/or selling without authority in the United
 8   States certain universal control devices, including but not limited to smartphones and
 9   tablets with the “Roku Mobile App” installed (the “504 Patent Accused Products”).
10          137. For purposes of example only, and without limitation, the 504 Patent
11   Accused Products perform every step of claim 1 of the 504 Patent, which relates to a
12   method of using a remote control device with a dual-mode touch sensitive display. Roku
13   also has infringed and continues infringes at least one other claim of the 504 Patent.
14          138. The method of claim 1 involves “using a universal controlling device
15   comprised of a touch-sensitive surface.” The 504 Patent Accused Products include a
16   universal controlling device with a display having a touch-sensitive surface. Specifically,
17   a smartphone running the “Roku Mobile App” constitutes a “universal controlling
18   device” as contemplated by the patent. A smartphone running the “Roku Mobile App” is
19   capable of controlling a variety of appliance types from a variety of manufacturers. For
20   example, a smartphone running the “Roku Mobile App” is capable of controlling a Roku
21   TV (which come from a variety of manufacturers like TCL, Hisense, and others) by,
22   among other functions, controlling its volume. A smartphone running the “Roku Mobile
23   App” is also capable of controlling other appliance types, such as soundbars from
24   manufacturers like Samsung and Toshiba, by turning them on or off or adjusting the
25   volume.
26          139. The method of claim 1 further involves "accepting via the touch-sensitive
27   surface of the universal controlling device a first input type indicative of a static touch
28   made upon the touch-sensitive surface.” On the home screen of the Roku Mobile App, a

                                                   36
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                    18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 37 of 57 Page ID #:500



 1   user uses a static touch to select various options, such as one of the available channels or
 2   to select one of the icons at the bottom of the screen including “What’s On”; “Channels”;
 3   “Remote”; “Photos+”; or “Settings.”
 4          140. The method of claim 1 further involves “causing the universal controlling
 5   device to transmit first data used to command at least a first functional operation of the
 6   one or more appliances, the first data being representative of the static touch made upon
 7   the touch-sensitive surface.” When a user makes a tapping motion to make a selection on
 8   the Roku Mobile App home screen, data is transferred to the connected Roku device to
 9   command a functional operation of an appliance, for example, by playing the selected
10   content on the appliance, changing menus or controlling power.
11          141. The method of claim 1 further involves “accepting via the touch-sensitive
12   surface of the universal controlling device a second input type indicative of a moving
13   touch made across the touch-sensitive surface.” A user uses a swiping motion on the
14   Roku Mobile App home screen to navigate content, such as available channels.
15          142. The method of claim 1 further involves “causing the universal controlling
16   device to transmit second data used to command at least a second functional operation of
17   the one or more appliances, the second data being representative of the moving touch
18   made across the touch-sensitive surface.” When a user swipes on the home screen of the
19   Roku Mobile App, data is transmitted to the connected Roku device to move through the
20   list of available channels on the screen of the TV.
21          143. The method of claim 1 further involves “causing the universal controlling
22   device to distinguish the first input type received via the touch-sensitive surface from the
23   second input type received via the touch-sensitive surface.” The 504 Patent Accused
24   Products distinguish between the first input type received and the second input type
25   received from the touch-sensitive surface, because tapping motions are used to select
26   content while swiping motions are used to browse content on the Roku Mobile App home
27   screen.
28          144. Roku has infringed and continues to infringe claims of the 504 Patent within

                                                  37
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                   18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 38 of 57 Page ID #:501



 1   the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
 2   making, using, selling, offering for sale, and/or importing the 504 Patent Accused
 3   Products.
 4          145. Roku has performed each and every element of claim 1 of the 504 Patent
 5   during at least its own product development and testing of the 504 Patent Accused
 6   Products.
 7          146. Roku has indirectly infringed and continues to indirectly infringe at least
 8   claim 1 of the 504 Patent under § 271(b) by knowingly and actively inducing
 9   infringement of those claims by its customers and end users of its products. The direct
10   infringers that Roku has induced to infringe include, without limitation, Roku’s
11   customers and that offer for sale, sell, and use the 504 Patent Accused Products.
12          147. Roku is on notice of the 504 Patent at least as of the filing of this complaint.
13   In addition, Roku has had actual or constructive knowledge of the 504 Patent and its
14   infringement prior to the filing of this Complaint. As stated above, UEI has marked the
15   504 Patent via its NevoSmart App on its “About” screen. Further, at least as of
16   September 2017, UEI informed Roku in writing that it had over 30 issued and pending
17   patents covering its control solutions. It is believed that Roku investigated UEI’s patents
18   as a result and gained actual knowledge of the 504 Patent. Roku’s own patents also have
19   cited documents referring to UEI’s patents over 290 times, which made Roku aware of
20   UEI’s patents. Furthermore, it is believed Roku copied various aspects of UEI’s patented
21   technology, and Roku’s copying shows Roku knew or should have known of the 504
22   Patent and intended to induce infringement. As a result, Roku at least engaged in willful
23   blindness by taking deliberate actions to avoid confirming a high probability of
24   infringement of the 504 Patent. As such, Roku either knew or should have known about
25   the existence of the 504 Patent and that creating features in its devices to practice that
26   patent would induce infringement. Roku has induced and continue to induce end users of
27   the 504 Patent Accused Products to infringe at least claim 1 of the 504 Patent within the
28   meaning of 35 U.S.C. § 271(b).

                                                   38
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                    18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 39 of 57 Page ID #:502



 1          148. Roku also had knowledge and possession of certain UEI products
 2   embodying the features claimed by the 504 Patent, including UEI’s Nevo products. Roku
 3   tested the Nevo products in its possession to test their functionality with Roku devices
 4   including at least SoundBridge. After gaining possession and knowledge of the products,
 5   Roku released the 504 Patent Accused Products with the patented features. It is believed
 6   that Roku copied the patented features claimed in the 504 patent from UEI Nevo products
 7   into the 504 Patent Accused Products. Roku maintains “Roku Forums” on the official
 8   Roku website at <https://forums.roku.com/>, and these forums contain posts responses by
 9   at least one Roku employee discussing Roku testing and familiarity with UEI Nevo
10   products.
11          149. Roku induces infringement by its customers and users by instructing an
12   encouraging them to download and use the Roku Mobile App. Encouragement and
13   instructions to download the Roku Mobile App appear on the setup screen during the
14   setup of a Roku Device. Encouragement and instructions to download the Roku Mobile
15   App appear on the setup screen during the setup of a Roku Device, and on the Roku
16   website at https://www.roku.com/mobile-app. For example, Roku provides step-by-step
17   instruction on how an end user should use these products in a manner that directly
18   infringes the 504 Patent, and Roku also provides further instruction in the “Setup and
19   Troubleshooting” section of its website. Roku further has a webpage
20   https://support.roku.com/article/115002681087-how-to-control-your-roku-streaming-
21   device-using-the-roku-mobile-app dedicated to instructing users how to the swipe and
22   touch functions of the Roku Mobile App. Examples include, without limitation, Roku’s
23   detailed instructions on the differences between controlling a Roku using the “traditional”
24   and “Swipe” functionality.
25          150. Roku’s direct and indirect infringement of the 504 Patent has injured UEI,
26   and UEI is entitled to recover damages adequate to compensate it for such infringement.
27          151. Roku’s infringement of the 504 Patent has been willful, wanton, malicious,
28   and/or deliberate and constitutes egregious behavior justifying an award of enhanced

                                                 39
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                 18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 40 of 57 Page ID #:503



 1   damages. More specifically, Roku knew or should have known about the 504 Patent and
 2   its infringement of that patent, as discussed above, but continued to engage in the using,
 3   making, offering to sell, and/or selling of the 504 Patent Accused Products despite an
 4   objectively high likelihood that this conduct would infringe the 504 Patent.
 5          152. Roku’s infringing activities will continue to injure UEI unless and until this
 6   Court enters an injunction prohibiting further infringement and, specifically, enjoining
 7   further direct and indirect infringement of the 504 Patent. If Roku’s conduct is not
 8   stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
 9   damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
10   damages, preliminary and permanent injunctive relief. UEI competes to supply remote
11   control technology to companies like Roku and will continue suffering irreparable harm
12   absent injunctive relief.
13                                         COUNT SEVEN
14                          INFRINGEMENT OF U.S. PATENT 7,821,505
15          153. UEI incorporates the previous paragraphs of this Complaint as if fully set
16   forth herein.
17          154. UEI is the owner of all rights, title, and interest in the 505 Patent, including
18   the right to bring this suit for injunctive relief and damages.
19          155. The 505 Patent generally relates to a universal controlling device with a
20   dual-mode touch sensitive display. Prior art remote control devices used Graphical User
21   Interfaces (“GUIs”) to present multiple user interfaces on one controlling device in order
22   to command functions on a target device. Prior art controlling devices, however, were
23   limited to one mode of user interaction (such as pressing a button or soft key). The 505
24   Patent improves upon the prior art by providing two modes of user interaction via a
25   touchscreen to better enable remote cursor control functionality on a target device.
26          156. The 505 Patent is valid and enforceable. The claims of the 505 Patent are
27   directed to an inventive application in the field of remote control of consumer electronic
28   devices. The 505 Patent provides a technological improvement (the ability to distinguish

                                                   40
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                    18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 41 of 57 Page ID #:504



 1   between tapping and swiping inputs) to a technological process (using a touchscreen on a
 2   remote control device). The combination of claim elements was not well-understood,
 3   routine, or conventional to those in the field at the time of invention. Specifically, the use
 4   of graphical user interfaces on a remote control application, and dual-mode touch
 5   sensitive displays were not routine or conventional in the art at the time of invention.
 6   Generally, remote controls at the time of invention used hard keys instead of GUIs and
 7   touchscreens. At the time of invention, touchscreen technology comprised a small part of
 8   the market, was generally expensive, and was difficult to incorporate into a consumer
 9   device. To the extent touchscreen technology was used, it replicated functionality of hard
10   keys, as opposed to allowing multiple methods of control. Thus, touchscreens were not
11   conventionally used for remote control applications in the claimed manner at the time of
12   invention.
13          157. UEI has provided notice to the public of the 505 Patent via marking it on
14   UEI’s NevoSmart App on its “About” screen.
15          158. Roku has infringed and continues to infringe literally and/or through the
16   doctrine of equivalents, one or more claims of the 505 Patent, including but not limited to
17   claim 1, by using, making, offering to sell, and/or selling without authority in the United
18   States certain universal control devices, including but not limited to smartphones and
19   tablets with the “Roku Mobile App” installed (the “505 Patent Accused Products”).
20          159. For purposes of example only, and without limitation, the 505 Patent
21   Accused Products include every element of claim 1 of the 505 Patent, which relates to a
22   universal controlling device with a dual-mode touch sensitive display. Roku also has
23   infringed and continues infringes at least one other claim of the 505 Patent.
24          160. Claim 1 involves a universal controlling device. The 505 Patent Accused
25   Products are universal controlling devices capable of controlling various Roku devices
26   (such as the Roku Ultra, Roku Express, and Roku TV) and other home entertainment
27   appliances (like sound systems and Blu-Ray players). Specifically, a smartphone running
28   the “Roku Mobile App” constitutes a “universal controlling device” as contemplated by

                                                  41
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                     18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 42 of 57 Page ID #:505



 1   the patent. A smartphone running the “Roku Mobile App” is capable of controlling a
 2   variety of appliance types from a variety of manufacturers. For example, a smartphone
 3   running the “Roku Mobile App” is capable of controlling a Roku TV (which come from a
 4   variety of manufacturers like TCL, Hisense, and others) by, among other functions,
 5   controlling its volume. A smartphone running the “Roku Mobile App” is also capable of
 6   controlling other appliance types, such as soundbars from manufacturers like Samsung
 7   and Toshiba, by turning them on or off or adjusting the volume.
 8          161. The device of claim 1 further involves “a display having a touch-sensitive
 9   surface in which is displayed a plurality of graphical user interface icons.” The 505
10   Patent Accused Products include a touch-sensitive surface (the smartphone screen), and
11   plurality of GUI icons. The Roku Mobile App home screen includes several GUI icons,
12   such as icons for different content channels, and icons at the bottom of the screen
13   including “What’s On”; “Channels”; “Remote”; “Photos+”; or “Settings.” Users are
14   further presented with options for static touch within the Swipe Remote GUI to select TV
15   GUI interface elements when browsing menus on the TV GUI using the Roku Mobile
16   App with Swipe Remote.
17          162. The device of claim 1 further involves “a transmitter for transmitting data
18   for commanding functional operations of one or more appliances located remotely from
19   the controlling device.” The 505 Patent Accused Products contain a WiFi transmitter to
20   control remote appliances, including at least various Roku boxes and Roku TVs, but also
21   connected audio devices such as sound bars, AVRs and Roku TV Wireless Speakers.
22          163. The device of claim 1 further involves “a processing device for causing the
23   transmitter to transmit data in response to input provided to the touch-sensitive surface.”
24   The 505 Patent Accused Products contain microprocessors for processing app data, such
25   as data associated with input from a touchscreen.
26          164. The device of claim 1 further involves “in response to the touch-sensitive
27   surface of the universal controlling device being provided a first input type indicative of
28   a selection of a one of the plurality of displayed graphical user interface icons, the

                                                  42
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                   18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 43 of 57 Page ID #:506



 1   processing device causes the transmitter to transmit first data for commanding at least a
 2   first functional operation of the one or more appliances with the first data being
 3   representative of the one of the plurality of graphical user interface icon selected by the
 4   first input type.” The home screen of the Roku Mobile App allows the user to use a
 5   static touch (a first input type) to select various options, such as one of the available
 6   channels or to select one of the icons at the bottom of the screen including “What’s On”;
 7   “Channels”; “Remote”; “Photos+”; or “Settings.” When a user makes a tapping motion
 8   to make a selection on the home screen, data is transferred to the connected Roku device
 9   to command a functional operation of an appliance by, for example, playing the selected
10   content on the TV. Users are further presented with options for static touch within the
11   Swipe Remote GUI to select TV GUI interface elements when browsing menus on the
12   TV GUI using the Roku Mobile App with Swipe Remote.
13          165. The device of claim 1 further involves “in response to the touch-sensitive
14   surface being provided a second input type indicative of a motion made across the touch-
15   sensitive surface, the processing device causes the transmitter to transmit second data for
16   commanding at least a second functional operation of the one or more appliances with
17   the second data being representative of the motion made across the touch-sensitive
18   surface provided by the second input type.” The Roku Mobile App allows a user to use
19   a swiping motion (a second input type) on the home screen to navigate content, such as
20   available channels. When a user swipes on the home screen of the Swipe Remote GUI
21   of the Roku Mobile App, data is transmitted to the connected Roku device to move
22   through the list of available channels and content on the screen of the TV. Users can
23   similarly swipe through photos and music using a moving touch feature of the Photos+
24   function of the Roku Mobile App.
25          166. The device of claim 1 further involves “the processing device is
26   programmed to distinguish the first input type provided to the touch-sensitive surface
27   from the second input type provided to the touch-sensitive surface.” The 505 Patent
28   Accused Products can distinguish between the first input type received and the second

                                                  43
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                   18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 44 of 57 Page ID #:507



 1   input type received from the touch-sensitive surface, because tapping motions are used
 2   to select content while swiping motions are used to browse content on the Swipe Remote
 3   GUI, Photos+ feature, and Roku Mobile App home screen.
 4          167. Roku has infringed and continues to infringe claims of the 505 Patent within
 5   the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
 6   making, using, selling, offering for sale, and/or importing the 505 Patent Accused
 7   Products.
 8          168. Roku has performed each and every element of claim 1 of the 505 Patent
 9   during at least its own product development and testing of the 505 Patent Accused
10   Products.
11          169. Roku has indirectly infringed and continues to indirectly infringe at least
12   claim 1 of the 505 Patent under § 271(b) by knowingly and actively inducing
13   infringement of those claims by its customers and end users of its products. The direct
14   infringers that Roku has induced to infringe include, without limitation, Roku’s
15   customers and that offer for sale, sell, and use the 505 Patent Accused Products.
16          170. Roku is on notice of the 505 Patent at least as of the filing of this complaint.
17   In addition, Roku has had actual or constructive knowledge of the 505 Patent and its
18   infringement prior to the filing of this Complaint. As stated above, UEI has marked the
19   505 Patent via its NevoSmart App on its “About” screen. Further, at least as of
20   September 2017, UEI informed Roku in writing that it had over 30 issued and pending
21   patents covering its control solutions. It is believed that Roku investigated UEI’s patents
22   as a result and gained actual knowledge of the 505 Patent. Roku’s own patents also have
23   cited documents referring to UEI’s patents over 290 times, which made Roku aware of
24   UEI’s patents. Furthermore, it is believed Roku copied various aspects of UEI’s patented
25   technology, and Roku’s copying shows Roku knew or should have known of the 505
26   Patent and intended to induce infringement. As a result, Roku at least engaged in willful
27   blindness by taking deliberate actions to avoid confirming a high probability of
28   infringement of the 505 Patent. As such, Roku either knew or should have known about

                                                  44
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                  18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 45 of 57 Page ID #:508



 1   the existence of the 505 Patent and that creating features in its devices to practice that
 2   patent would induce infringement. Roku has induced and continue to induce end users of
 3   the 505 Patent Accused Products to infringe at least claim 1 of the 505 Patent within the
 4   meaning of 35 U.S.C. § 271(b).
 5          171. Roku also had knowledge and possession of certain UEI products
 6   embodying the features claimed by the 505 Patent, including UEI’s Nevo products. Roku
 7   tested the Nevo products in its possession to test their functionality with Roku devices
 8   including at least SoundBridge. After gaining possession and knowledge of the products,
 9   Roku released the 505 Patent Accused Products with the patented features. It is believed
10   that Roku copied the patented features claimed in the 505 patent from UEI Nevo products
11   into the 505 Patent Accused Products. Roku maintains “Roku Forums” on the official
12   Roku website at <https://forums.roku.com/>, and these forums contain posts responses by
13   at least one Roku employee discussing Roku testing and familiarity with UEI Nevo
14   products.
15          172. Roku induces infringement by its customers and users by instructing an
16   encouraging them to download and use the Roku Mobile App. Encouragement and
17   instructions to download the Roku Mobile App appear on the setup screen during the
18   setup of a Roku Device. Encouragement and instructions to download the Roku Mobile
19   App appear on the setup screen during the setup of a Roku Device, and on the Roku
20   website at https://www.roku.com/mobile-app. For example, Roku provides step-by-step
21   instruction on how an end user should use these products in a manner that directly
22   infringes the 505 Patent, and Roku also provides further instruction in the “Setup and
23   Troubleshooting” section of its website. Roku further has a webpage
24   https://support.roku.com/article/115002681087-how-to-control-your-roku-streaming-
25   device-using-the-roku-mobile-app dedicated to instructing users how to the swipe and
26   touch functions of the Roku Mobile App. Examples include, without limitation, Roku’s
27   detailed instructions on the differences between controlling a Roku using the “traditional”
28   and “Swipe” functionality.

                                                   45
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                    18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 46 of 57 Page ID #:509



 1          173. Roku’s direct and indirect infringement of the 505 Patent has injured UEI,
 2   and UEI is entitled to recover damages adequate to compensate it for such infringement.
 3          174. Roku’s infringement of the 505 Patent has been willful, wanton, malicious,
 4   and/or deliberate and constitutes egregious behavior justifying an award of enhanced
 5   damages. More specifically, Roku knew or should have known about the 505 Patent and
 6   its infringement of that patent, as discussed above, but continued to engage in the using,
 7   making, offering to sell, and/or selling of the 505 Patent Accused Products despite an
 8   objectively high likelihood that this conduct would infringe the 505 Patent.
 9          175. Roku’s infringing activities will continue to injure UEI unless and until this
10   Court enters an injunction prohibiting further infringement and, specifically, enjoining
11   further direct and indirect infringement of the 505 Patent. If Roku’s conduct is not
12   stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
13   damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
14   damages, preliminary and permanent injunctive relief. UEI competes to supply remote
15   control technology to companies like Roku and will continue suffering irreparable harm
16   absent injunctive relief.
17                                         COUNT EIGHT
18                          INFRINGEMENT OF U.S. PATENT 7,895,532
19          176. UEI incorporates the previous paragraphs of this Complaint as if fully set
20   forth herein.
21          177. UEI is the owner of all rights, title, and interest in the 532 Patent, including
22   the right to bring this suit for injunctive relief and damages.
23          178. The 532 Patent generally relates to a user interface for a remote control
24   application. Prior art universal remote controls relied on numerous hard keys for control,
25   such that the control interface became more crowded and less user friendly on remotes
26   able to control a greater number of appliances. The 532 Patent family relates to remote
27   control applications with GUIs that allow for control of a large number of appliances
28   while maintaining a simple user interface.

                                                   46
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                    18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 47 of 57 Page ID #:510



 1          179. The 532 Patent is valid and enforceable. The claims of the 532 Patent are
 2   directed to an inventive application in the field of remote control of consumer electronic
 3   devices. The 532 Patent provides a technological improvement (the ability to control
 4   various appliances through a remote control application with a simpler user interface) to a
 5   technological process (using GUIs with a remote control application).The combination of
 6   claim elements was not well-understood, routine, or conventional to those in the field at
 7   the time of invention. Specifically, the use of GUIs on a remote control application was
 8   not routine or conventional in the art at the time of invention. In particular, the specific
 9   combination of claimed elements such as presenting representations of at least one
10   appliance controllable by the controlling device, automatically creating a sequence of
11   instructions on the controlling device for one or more interactions with at least one
12   controllable appliance, and causing the sequence of instructions to be executed in
13   response to selection of a user input element of the controlling device was not well-
14   understood, routine, or conventional to those in the field at the time of invention. At the
15   time of invention, controlling multiple appliances through a GUI on a remote control
16   application meant having a cluttered user interface with keys corresponding to each
17   appliance. Having a remote control application with several modes for controlling
18   several appliances was not conventional in the field at the time of the invention.
19          180. Roku has infringed and continues to infringe literally and/or through the
20   doctrine of equivalents, one or more claims of the 532 Patent, including but not limited to
21   claim 10, by using, making, offering to sell, and/or selling without authority in the United
22   States certain universal control devices, including but not limited to smartphones and
23   tablets with the “Roku Mobile App” installed (the “532 Patent Accused Products”).
24          181. For purposes of example only, and without limitation, the 532 Patent
25   Accused Products perform every step of claim 10 of the 532 Patent, which relates to a
26   method for using GUIs with a remote control application. Roku also has infringed and
27   continues infringes at least one other claim of the 532 Patent.
28          182. The method of claim 10 involves “presenting to a user a graphical user

                                                   47
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                    18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 48 of 57 Page ID #:511



 1   interface including a representations of at least one appliance controllable by the
 2   controlling device.” During at least the pairing process of the Roku Mobile App with a
 3   Roku device, a GUI on the 532 Patent Accused Products presents to the user a list of
 4   Roku devices controllable by the App such as the Roku TV, Roku Ultra, and others.
 5          183. The method of claim 10 further involves “using a program to automatically
 6   create the sequence of instructions to be executed by the controlling device such that the
 7   sequence of instructions reflects one or more interactions by the user with the
 8   representations of the at least one appliance controllable by the controlling device
 9   presented via the graphical user interface.” When a user wishes to connect their
10   smartphone to a Roku device, code in the Roku Mobile App generates a list of Roku
11   devices to connect to. Different Roku devices are represented by different icons in the
12   list. Once the user selects the Roku device they wish to connect to (which is an
13   interaction by the user with a representation of an appliance), code in the Roku Mobile
14   App connects to that device over WiFi and provides control instructions (this code being
15   an automatically created sequence of instructions).
16          184. The method of claim 10 further involves “causing the automatically created
17   sequence of instructions to be executed by the controlling device in response to a
18   selection of a user input element of the controlling device.” When a user of the Roku
19   Mobile App selects one of the controllable devices from the list of representations, the
20   Mobile App in response executes the sequence of instructions automatically connecting
21   the 532 Patent Accused Products to the selected Roku device.
22          185. Roku has infringed and continues to infringe claims of the 532 Patent within
23   the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
24   making, using, selling, offering for sale, and/or importing the 532 Patent Accused
25   Products.
26          186. Roku has performed each and every element of claim 1 of the 532 Patent
27   during at least its own product development and testing of the 532 Patent Accused
28   Products.

                                                  48
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                  18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 49 of 57 Page ID #:512



 1          187. Roku has indirectly infringed and continues to indirectly infringe at least
 2   claim 1 of the 532 Patent under § 271(b) by knowingly and actively inducing
 3   infringement of those claims by its customers and end users of its products. The direct
 4   infringers that Roku has induced to infringe include, without limitation, Roku’s
 5   customers and that offer for sale, sell, and use the 532 Patent Accused Products.
 6          188. Roku is on notice of the 532 Patent at least as of the filing of this complaint.
 7   In addition, Roku has had actual or constructive knowledge of the 532 Patent and its
 8   infringement prior to the filing of this Complaint. Further, at least as of September 2017,
 9   UEI informed Roku in writing that it had over 30 issued and pending patents covering its
10   control solutions. It is believed that Roku investigated UEI’s patents as a result and
11   gained actual knowledge of the 532 Patent. Roku’s own patents also have cited
12   documents referring to UEI’s patents over 290 times, which made Roku aware of UEI’s
13   patents. Furthermore, it is believed Roku copied various aspects of UEI’s patented
14   technology, and Roku’s copying shows Roku knew or should have known of the 532
15   Patent and intended to induce infringement. As a result, Roku at least engaged in willful
16   blindness by taking deliberate actions to avoid confirming a high probability of
17   infringement of the 532 Patent. As such, Roku either knew or should have known about
18   the existence of the 532 Patent and that creating features in its devices to practice that
19   patent would induce infringement. Roku has induced and continue to induce end users of
20   the 532 Patent Accused Products to infringe at least claim 10 of the 532 Patent within the
21   meaning of 35 U.S.C. § 271(b).
22          189. Roku also had knowledge and possession of certain UEI products
23   embodying the features claimed by the 532 Patent, including UEI’s Nevo products. Roku
24   tested the Nevo products in its possession to test their functionality with Roku devices
25   including at least SoundBridge. After gaining possession and knowledge of the products,
26   Roku released the 532 Patent Accused Products with the patented features. It is believed
27   that Roku copied the patented features claimed in the 532 patent from UEI Nevo products
28   into the 532 Patent Accused Products. Roku maintains “Roku Forums” on the official

                                                   49
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                    18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 50 of 57 Page ID #:513



 1   Roku website at <https://forums.roku.com/>, and these forums contain posts responses by
 2   at least one Roku employee discussing Roku testing and familiarity with UEI Nevo
 3   products.
 4          190. Roku induces infringement by its customers and users by instructing an
 5   encouraging them to download and use the Roku Mobile App. Encouragement and
 6   instructions to download the Roku Mobile App appear on the setup screen during the
 7   setup of a Roku Device. Encouragement and instructions to download the Roku Mobile
 8   App appear on the setup screen during the setup of a Roku Device, and on the Roku
 9   website at https://www.roku.com/mobile-app. For example, Roku provides step-by-step
10   instruction on how an end user should use these products in a manner that directly
11   infringes the 532 Patent, and Roku also provides further instruction in the “Setup and
12   Troubleshooting” section of its website. Roku further has a webpage
13   https://support.roku.com/article/217288467-how-to-install-the-roku-mobile-app
14   dedicated to instructing users how to set up Roku Mobile App and connect it to Roku
15   devices using the infringing process, explaining, “When the Roku mobile app launches it
16   will discover any Roku devices on your network. Select the Roku device you wish to
17   control using your Roku mobile app. You will then be taken to the home screen where
18   you will be able to control your Roku device.”
19          191. Roku’s direct and indirect infringement of the 532 Patent has injured UEI,
20   and UEI is entitled to recover damages adequate to compensate it for such infringement.
21          192. Roku’s infringement of the 532 Patent has been willful, wanton, malicious,
22   and/or deliberate and constitutes egregious behavior justifying an award of enhanced
23   damages. More specifically, Roku knew or should have known about the 532 Patent and
24   its infringement of that patent, as discussed above, but continued to engage in the using,
25   making, offering to sell, and/or selling of the 532 Patent Accused Products despite an
26   objectively high likelihood that this conduct would infringe the 532 Patent.
27          193. Roku’s infringing activities will continue to injure UEI unless and until this
28   Court enters an injunction prohibiting further infringement and, specifically, enjoining

                                                 50
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                    18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 51 of 57 Page ID #:514



 1   further direct and indirect infringement of the 532 Patent. If Roku’s conduct is not
 2   stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
 3   damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
 4   damages, preliminary and permanent injunctive relief. UEI competes to supply remote
 5   control technology to companies like Roku and will continue suffering irreparable harm
 6   absent injunctive relief.
 7                                          COUNT NINE
 8                          INFRINGEMENT OF U.S. PATENT 8,015,446
 9          194. UEI incorporates the previous paragraphs of this Complaint as if fully set
10   forth herein.
11          195. UEI is the owner of all rights, title, and interest in the 446 Patent, including
12   the right to bring this suit for injunctive relief and damages.
13          196. The 446 Patent generally relates to a method for debugging a remote control
14   application. Prior art universal remote control applications were not able to be properly
15   debugged after the initial sale to consumers, leading to problems in the field that could
16   not be corrected. The 446 Patent family relates to a remote control application that
17   allows for debugging information from interactions with the remote control to be
18   provided to a support team. The 446 Patent describes a method for debugging this
19   remote control application by recording data associated with user interactions with the
20   application and synchronizing that data with servers for access by a support team.
21          197. The 446 Patent is valid and enforceable. The claims of the 446 Patent are
22   directed to an inventive application in the field of remote control of consumer electronic
23   devices. The 446 Patent provides a technological improvement (the ability to debug a
24   remote control application) to a technological process (using remote control
25   applications). The combination of claim elements was not well-understood, routine, or
26   conventional to those in the field at the time of invention. Specifically, the use of GUIs
27   on a remote control application, and capturing data associated with user interactions with
28   that interface for use in debugging were not routine or conventional in the art at the time

                                                   51
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                   18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 52 of 57 Page ID #:515



 1   of invention. It was not conventional or routine at the time of the invention to monitor
 2   data within the controlling device, and it was not conventional or routine to specifically
 3   track data resulting from user interactions with a remote control application.
 4          198. Roku has infringed and continues to infringe literally and/or through the
 5   doctrine of equivalents, one or more claims of the 446 Patent, including but not limited to
 6   claim 1, by using, making, offering to sell, and/or selling without authority in the United
 7   States certain universal control devices, including but not limited to the “Roku Mobile
 8   App”, and any other Roku product that stores data related to user interaction with remote
 9   control applications (the “446 Patent Accused Products”).
10          199. For purposes of example only, and without limitation, the 446 Patent
11   Accused Products include every element of claim 1 of the 446 Patent, which relates to a
12   method for debugging a remote control application. Roku also has infringed and
13   continues infringes at least one other claim of the 446 Patent.
14          200. The method of claim 1 involves “storing within a memory of the controlling
15   device data captured during operation of the controlling device, the data being
16   representative of a user interaction with a user interface element of the controlling device
17   and an action occurring within the remote control application of the controlling device
18   resulting from the user interaction with the user interface element of the controlling
19   device.” The 446 Patent Accused Products store numerous types of data captured during
20   operation of the Roku remotes and Roku Mobile App. Section I.B.3 of the Roku Privacy
21   Policy (available at https://docs.roku.com/doc/userprivacypolicy/en-us) states that “[w]e
22   receive information about your interactions with the Roku Services, such as when you
23   access the Roku Services, your search history, search results, audio information when
24   you use voice-enabled features, channels you access (including usage statistics such as
25   what channels you access, the time you access them, and how long you spend viewing
26   them), interactions with content and advertisements, and settings and preferences.” The
27   “Roku Services” are defined to include the Roku Mobile App. The Privacy Policy
28   further states that “[i[f you use Roku’s mobile apps, in addition to the other usage

                                                  52
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                  18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 53 of 57 Page ID #:516



 1   information described in this section, we also log whether you use a feature called Play
 2   on Roku to play content stored on your mobile device (such as music, photos, or videos)
 3   through the Roku Device connected with Roku’s mobile apps. To let you play videos,
 4   photos and music stored on your mobile device on your TV through the Roku Device,
 5   Roku’s mobile apps may need permissions to access the content and other information
 6   stored on your mobile device.” Thus, the 446 Patent Accused Products capture
 7   information relating to a user’s interaction with the device, such as use of certain features,
 8   settings, and user preferences.
 9          201. The method of claim 1 further involves “causing the controlling device to
10   upload the captured data to a computer in communication with the controlling device
11   whereby the uploaded captured data is available for use in debugging the remote control
12   application of the controlling device.” As described in the above-quoted Privacy Policy,
13   Roku collects information about user activity, which it stores in “electronic databases of
14   personal information.” Thus, the 446 Patent Accused Products transmit the collected data
15   to a server for access by Roku. The server is a computer in communication with the
16   controlling device. The Privacy Policy explains in Section II (titled “Information
17   Usage”), subsection A (titled “Use by or on Behalf of Roku”) that the captured data is
18   used “to provide and maintain the Roku Services” and to “to understand and analyze our
19   user base and how you use the Roku Services, and to improve and enhance the Roku
20   Services, and to develop new products, services, features and functionality.” Improving
21   and enhancing the Roku Services, and developing new features and functionality includes
22   “debugging” as that term is commonly understood in the software industry. For example,
23   the release notes for Roku OS 8 software (available at https://blog.roku.com/roku-os-8-
24   release-notes) describes numerous examples of “bug fixes” contained in the software
25   update, such as “[f]ixed multiple bugs that caused Roku devices to reboot intermittently
26   when steaming specific channels”; “[f]ixed a bug in which color banding would appear
27   on the screen for some Roku TV models when entering USB media player”; and “[f]ixed
28   a bug in which audio would not mute immediately after some Roku TV models were

                                                  53
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                   18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 54 of 57 Page ID #:517



 1   turned off.”
 2          202. Roku has infringed and continues to infringe claims of the 446 Patent within
 3   the meaning of 35 U.S.C. § 271(a) through the foregoing activities, including at least
 4   making, using, selling, offering for sale, and/or importing the 446 Patent Accused
 5   Products.
 6          203. Roku has performed each and every element of claim 1 of the 446 Patent
 7   during at least its own product development and testing of the 446 Patent Accused
 8   Products.
 9          204. Roku has indirectly infringed and continues to indirectly infringe at least
10   claim 1 of the 446 Patent under § 271(b) by knowingly and actively inducing
11   infringement of those claims vis a vis its customers and end users of its products. The
12   direct infringers that Roku has induced to infringe include, without limitation, Roku’s
13   customers and that offer for sale, sell, and use the 446 Patent Accused Products.
14          205. Roku is on notice of the 446 Patent at least as of the filing of this complaint.
15   In addition, Roku has had actual or constructive knowledge of the 446 Patent and its
16   infringement prior to the filing of this Complaint. Further, at least as of September 2017,
17   UEI informed Roku in writing that it had over 30 issued and pending patents covering its
18   control solutions. It is believed that Roku investigated UEI’s patents as a result and
19   gained actual knowledge of the 446 Patent. Roku’s own patents also have cited
20   documents referring to UEI’s patents over 290 times, which made Roku aware of UEI’s
21   patents. Furthermore, it is believed Roku copied various aspects of UEI’s patented
22   technology, and Roku’s copying shows Roku knew or should have known of the 446
23   Patent and intended to induce infringement. As a result, Roku at least engaged in willful
24   blindness by taking deliberate actions to avoid confirming a high probability of
25   infringement of the 446 Patent. As such, Roku either knew or should have known about
26   the existence of the 446 Patent and that creating features in its devices to practice that
27   patent would induce infringement. Roku has induced and continue to induce end users of
28   the 446 Patent Accused Products to infringe at least claim 1 of the 446 Patent within the

                                                   54
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                    18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 55 of 57 Page ID #:518



 1   meaning of 35 U.S.C. § 271(b).
 2          206. Roku also had knowledge and possession of certain UEI products
 3   embodying the features claimed by the 446 Patent, including UEI’s Nevo products. Roku
 4   tested the Nevo products in its possession to test their functionality with Roku devices
 5   including at least SoundBridge. After gaining possession and knowledge of the products,
 6   Roku released the 446 Patent Accused Products with the patented features. It is believed
 7   that Roku copied the patented features claimed in the 446 patent from UEI Nevo products
 8   into the 446 Patent Accused Products. Roku maintains “Roku Forums” on the official
 9   Roku website at <https://forums.roku.com/>, and these forums contain posts responses by
10   at least one Roku employee discussing Roku testing and familiarity with UEI Nevo
11   products.
12          207. Roku induces infringement by its customers and users by instructing an
13   encouraging them to download and use the Roku Mobile App. Encouragement and
14   instructions to download the Roku Mobile App appear on the setup screen during the
15   setup of a Roku Device. Encouragement and instructions to download the Roku Mobile
16   App appear on the setup screen during the setup of a Roku Device, and on the Roku
17   website at https://www.roku.com/mobile-app. For example, Roku provides step-by-step
18   instruction on how an end user should use these products in a manner that directly
19   infringes the 446 Patent, and Roku also provides further instruction in the “Setup and
20   Troubleshooting” section of its website. Roku further has a webpage
21   https://support.roku.com/article/217288467-how-to-install-the-roku-mobile-app
22   dedicated to instructing users how to set up Roku Mobile App and connect it to Roku
23   devices using the infringing process, explaining, “When the Roku mobile app launches it
24   will discover any Roku devices on your network. Select the Roku device you wish to
25   control using your Roku mobile app. You will then be taken to the home screen where
26   you will be able to control your Roku device.” The Privacy Policy further indicates that
27   the data capture happens automatically by the Roku Mobile App after installation.
28          208. Roku’s direct and indirect infringement of the 446 Patent has injured UEI,

                                                 55
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                 18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 56 of 57 Page ID #:519



 1   and UEI is entitled to recover damages adequate to compensate it for such infringement.
 2           209. Roku’s infringement of the 446 Patent has been willful, wanton, malicious,
 3   and/or deliberate and constitutes egregious behavior justifying an award of enhanced
 4   damages. More specifically, Roku knew or should have known about the 446 Patent and
 5   its infringement of that patent, as discussed above, but continued to engage in the using,
 6   making, offering to sell, and/or selling of the 446 Patent Accused Products despite an
 7   objectively high likelihood that this conduct would infringe the 446 Patent.
 8           210. Roku’s infringing activities will continue to injure UEI unless and until this
 9   Court enters an injunction prohibiting further infringement and, specifically, enjoining
10   further direct and indirect infringement of the 446 Patent. If Roku’s conduct is not
11   stopped, UEI will continue to suffer competitive harm, irreparable injury, and significant
12   damages. Because UEI has no adequate remedy at law, UEI seeks, in addition to
13   damages, preliminary and permanent injunctive relief. UEI competes to supply remote
14   control technology to companies like Roku and will continue suffering irreparable harm
15   absent injunctive relief.
16                                        PRAYER FOR RELIEF
17           WHEREFORE, Plaintiff UEI respectfully requests relief and judgement against the
18   Defendant, Roku, Inc., as follows:
19           1.     An entry of judgement in favor of UEI and against Roku;
20           2.     An award of damages adequate to compensate UEI for Roku’s direct
21   infringement and indirect infringement of U.S. Patent Nos. 7,589,642; 8,004,389;
22   9,911,325; 9,716,853; 7,782,309; 7,821,504; 7,821,505; 7,895,532; and 8,015,446;
23           3.     A preliminary and permanent injunction against Roku and its officers,
24   directors, employees, agents, consultants, contractors, suppliers, distributors, and all
25   others acting in concert or privity with Roku from further infringement of the Patents-in-
26   Suit;
27           4.     If an injunction is denied, an award of an ongoing royalty;
28           5.     An award of treble damages to UEI as a result of Roku’s willful

                                                   56
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                    18-cv-01580-JVS-ADS
 Case 8:18-cv-01580-JVS-ADS Document 28 Filed 12/07/18 Page 57 of 57 Page ID #:520



 1   infringement;
 2          6.      An award of prejudgment interest;
 3          7.      A finding that, with respect to Roku, this case is exceptional and awarding to
 4   UEI its reasonable costs and attorney fees under 35 U.S.C. § 285;
 5          8.      All other costs and fees awardable by law; and
 6          9.      Such other relief that the Court sees as just and proper.
 7                                         JURY DEMAND
 8          10.     UEI hereby demands a jury trial on all causes of action, claims, and issues so
 9   triable as a matter of right.
10          Respectfully submitted this 5th day of December, 2018.
11

12                                            By: /s/ Ryan W. Koppelman
13
                                              Ryan W. Koppelman (SBN 290704)
                                              Timothy R. Watson (SBN 293774)
14                                            ALSTON & BIRD LLP
                                              1950 University Avenue, 5th Floor
15                                            East Palo Alto, CA 94303
                                              Telephone: (650) 838-2000
16                                            Facsimile: (650) 838-2001
17                                            ryan.koppelman@alston.com
                                              tim.watson@alston.com
18
                                              Michael J. Newton (SBN 156225)
19                                            ALSTON & BIRD LLP
20
                                              2828 North Harwood Street, 18th Floor
                                              Dallas, Texas 75201
21                                            Telephone: (214) 922-3400
                                              Facsimile: (214) 922-3899
22                                            mike.newton@alston.com
23                                            Evan W. Woolley (SBN 286385)
24                                            ALSTON & BIRD LLP
                                              333 South Hope Street, 16th Floor
25                                            Los Angeles, CA 90071
                                              Telephone: (213) 576-1000
26                                            Facsimile: (213) 576-1100
27
                                              evan.woolley@alston.com

28                                            Attorneys for Plaintiff
                                              Universal Electronics Inc.
                                                    57
     FIRST AMENDED COMPLAINT FOR PATENT
     INFRINGMENT                                                                   18-cv-01580-JVS-ADS
